Exhibit 10.25

 

LEASE AGREEMENT

 

Dated as of February 16, 2005

 

By and Between

 

HPT IHG PR, INC.,

AS LANDLORD,

 

AND

 

INTERCONTINENTAL HOTELS (PUERTO RICO) INC.,

AS TENANT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1  DEFINITIONS [a05-1836_1ex10d25.htm#Article1_120918]

1.1 [a05-1836_1ex10d25.htm#a1_1_120515]

 

Additional Charges [a05-1836_1ex10d25.htm#a1_1_120515]

 

 

 

1.2 [a05-1836_1ex10d25.htm#a1_2_120516]

 

Additional Rent [a05-1836_1ex10d25.htm#a1_2_120516]

 

 

 

1.3 [a05-1836_1ex10d25.htm#a1_3_120518]

 

Affiliate or Affiliated Person [a05-1836_1ex10d25.htm#a1_3_120518]

 

 

 

1.4 [a05-1836_1ex10d25.htm#a1_4_120521]

 

Agreed Upon Procedure Letter [a05-1836_1ex10d25.htm#a1_4_120521]

 

 

 

1.5 [a05-1836_1ex10d25.htm#a1_5_120527]

 

Agreement [a05-1836_1ex10d25.htm#a1_5_120527]

 

 

 

1.6 [a05-1836_1ex10d25.htm#a1_6_120529]

 

Applicable Law [a05-1836_1ex10d25.htm#a1_6_120529]

 

 

 

1.7 [a05-1836_1ex10d25.htm#a1_7_120533]

 

Applicable Percentage [a05-1836_1ex10d25.htm#a1_7_120533]

 

 

 

1.8 [a05-1836_1ex10d25.htm#a1_8_120537]

 

Arbitration [a05-1836_1ex10d25.htm#a1_8_120537]

 

 

 

1.9 [a05-1836_1ex10d25.htm#a1_9_120540]

 

Award [a05-1836_1ex10d25.htm#a1_9_120540]

 

 

 

1.10 [a05-1836_1ex10d25.htm#a1_10_120543]

 

Base Total Hotel Sales [a05-1836_1ex10d25.htm#a1_10_120543]

 

 

 

1.11 [a05-1836_1ex10d25.htm#a1_11_120544]

 

Base Year [a05-1836_1ex10d25.htm#a1_11_120544]

 

 

 

1.12 [a05-1836_1ex10d25.htm#a1_12_120547]

 

Business Day [a05-1836_1ex10d25.htm#a1_12_120547]

 

 

 

1.13 [a05-1836_1ex10d25.htm#a1_13_120550]

 

Capital Addition [a05-1836_1ex10d25.htm#a1_13_120550]

 

 

 

1.14 [a05-1836_1ex10d25.htm#a1_14_120552]

 

Capital Expenditure [a05-1836_1ex10d25.htm#a1_14_120552]

 

 

 

1.15 [a05-1836_1ex10d25.htm#a1_15_120553]

 

Capital Replacements [a05-1836_1ex10d25.htm#a1_15_120553]

 

 

 

1.16 [a05-1836_1ex10d25.htm#a1_16_120555]

 

Claim [a05-1836_1ex10d25.htm#a1_16_120555]

 

 

 

1.17 [a05-1836_1ex10d25.htm#a1_17_120556]

 

Code [a05-1836_1ex10d25.htm#a1_17_120556]

 

 

 

1.18 [a05-1836_1ex10d25.htm#a1_18_120559]

 

Commencement Date [a05-1836_1ex10d25.htm#a1_18_120559]

 

 

 

1.19 [a05-1836_1ex10d25.htm#a1_19_120602]

 

Condemnation [a05-1836_1ex10d25.htm#a1_19_120602]

 

 

 

1.20 [a05-1836_1ex10d25.htm#a1_20_120604]

 

Condemnor [a05-1836_1ex10d25.htm#a1_20_120604]

 

 

 

1.21 [a05-1836_1ex10d25.htm#a1_21_120605]

 

Consumer Price Index [a05-1836_1ex10d25.htm#a1_21_120605]

 

 

 

1.22 [a05-1836_1ex10d25.htm#a1_22_120607]

 

Debt Service Coverage Ratio [a05-1836_1ex10d25.htm#a1_22_120607]

 

 

 

1.23 [a05-1836_1ex10d25.htm#a1_23_120617]

 

Default [a05-1836_1ex10d25.htm#a1_23_120617]

 

 

 

1.24 [a05-1836_1ex10d25.htm#a1_24_120618]

 

Disbursement Rate [a05-1836_1ex10d25.htm#a1_24_120618]

 

 

 

1.25 [a05-1836_1ex10d25.htm#a1_25_120629]

 

Easement Agreement [a05-1836_1ex10d25.htm#a1_25_120629]

 

 

 

1.26 [a05-1836_1ex10d25.htm#a1_26_120634]

 

Entity [a05-1836_1ex10d25.htm#a1_26_120634]

 

 

 

1.27 [a05-1836_1ex10d25.htm#a1_27_120641]

 

Environment [a05-1836_1ex10d25.htm#a1_27_120641]

 

 

 

1.28 [a05-1836_1ex10d25.htm#a1_28_120644]

 

Environmental Laws [a05-1836_1ex10d25.htm#a1_28_120644]

 

 

 

1.29 [a05-1836_1ex10d25.htm#a1_29_120648]

 

Event of Default [a05-1836_1ex10d25.htm#a1_29_120648]

 

 

 

1.30 [a05-1836_1ex10d25.htm#a1_30_120650]

 

Excess Total Hotel Sales [a05-1836_1ex10d25.htm#a1_30_120650]

 

 

 

1.31 [a05-1836_1ex10d25.htm#a1_31_120652]

 

Expiration Date [a05-1836_1ex10d25.htm#a1_31_120652]

 

 

 

1.32 [a05-1836_1ex10d25.htm#a1_32_120653]

 

Extended Terms [a05-1836_1ex10d25.htm#a1_32_120653]

 

 

 

1.33 [a05-1836_1ex10d25.htm#a1_33_120654]

 

FF&E Estimate [a05-1836_1ex10d25.htm#a1_33_120654]

 

 

 

1.34 [a05-1836_1ex10d25.htm#a1_34_120655]

 

FF&E Reserve [a05-1836_1ex10d25.htm#a1_34_120655]

 

 

 

1.35 [a05-1836_1ex10d25.htm#a1_35_120656]

 

Financial Officer’s Certificate [a05-1836_1ex10d25.htm#a1_35_120656]

 

 

 

1.36 [a05-1836_1ex10d25.htm#a1_36_120658]

 

Fiscal Month [a05-1836_1ex10d25.htm#a1_36_120658]

 

 

 

1.37 [a05-1836_1ex10d25.htm#a1_37_120700]

 

Fiscal Year [a05-1836_1ex10d25.htm#a1_37_120700]

 

 

 

1.38 [a05-1836_1ex10d25.htm#a1_38_120701]

 

Fixed Term [a05-1836_1ex10d25.htm#a1_38_120701]

 

 

 

1.39 [a05-1836_1ex10d25.htm#a1_39_120702]

 

Fixtures [a05-1836_1ex10d25.htm#a1_39_120702]

 

 

 

1.40 [a05-1836_1ex10d25.htm#a1_40_120703]

 

GAAP [a05-1836_1ex10d25.htm#a1_40_120703]

 

 

 

1.41 [a05-1836_1ex10d25.htm#a1_41_120704]

 

Government Agencies [a05-1836_1ex10d25.htm#a1_41_120704]

 

 

 

1.42 [a05-1836_1ex10d25.htm#a1_42_120711]

 

Guarantor [a05-1836_1ex10d25.htm#a1_42_120711]

 

 

 

1.43 [a05-1836_1ex10d25.htm#a1_43_120712]

 

Guaranty [a05-1836_1ex10d25.htm#a1_43_120712]

 

 

 

 

i

--------------------------------------------------------------------------------


 

1.44 [a05-1836_1ex10d25.htm#a1_44_120713]

 

Hazardous Substances [a05-1836_1ex10d25.htm#a1_44_120713]

 

 

1.45 [a05-1836_1ex10d25.htm#a1_45_120719]

 

Hotel [a05-1836_1ex10d25.htm#a1_45_120719]

 

 

1.46 [a05-1836_1ex10d25.htm#a1_46_120720]

 

Hotel Mortgage [a05-1836_1ex10d25.htm#a1_46_120720]

 

 

1.47 [a05-1836_1ex10d25.htm#a1_47_120723]

 

Hotel Mortgagee [a05-1836_1ex10d25.htm#a1_47_120723]

 

 

1.48 [a05-1836_1ex10d25.htm#a1_48_120726]

 

IHG [a05-1836_1ex10d25.htm#a1_48_120726]

 

 

1.49 [a05-1836_1ex10d25.htm#a1_49_120728]

 

Impositions [a05-1836_1ex10d25.htm#a1_49_120728]

 

 

1.50 [a05-1836_1ex10d25.htm#a1_50_120732]

 

Insurance Requirements [a05-1836_1ex10d25.htm#a1_50_120732]

 

 

1.51 [a05-1836_1ex10d25.htm#a1_51_120733]

 

Interest Rate [a05-1836_1ex10d25.htm#a1_51_120733]

 

 

1.52 [a05-1836_1ex10d25.htm#a1_52_120739]

 

Land [a05-1836_1ex10d25.htm#a1_52_120739]

 

 

1.53 [a05-1836_1ex10d25.htm#a1_53_120740]

 

Landlord [a05-1836_1ex10d25.htm#a1_53_120740]

 

 

1.54 [a05-1836_1ex10d25.htm#a1_54_120741]

 

Landlord Liens [a05-1836_1ex10d25.htm#a1_54_120741]

 

 

1.55 [a05-1836_1ex10d25.htm#a1_55_120745]

 

Landlords Taxes [a05-1836_1ex10d25.htm#a1_55_120745]

 

 

1.56 [a05-1836_1ex10d25.htm#a1_56_120748]

 

Lease year [a05-1836_1ex10d25.htm#a1_56_120748]

 

 

1.57 [a05-1836_1ex10d25.htm#a1_57_120750]

 

Leased Improvements [a05-1836_1ex10d25.htm#a1_57_120750]

 

 

1.58 [a05-1836_1ex10d25.htm#a1_58_120752]

 

Leased Intangible Property [a05-1836_1ex10d25.htm#a1_58_120752]

 

 

1.59 [a05-1836_1ex10d25.htm#a1_59_120756]

 

Leased Personal Property [a05-1836_1ex10d25.htm#a1_59_120756]

 

 

1.60 [a05-1836_1ex10d25.htm#a1_60_120757]

 

Lien [a05-1836_1ex10d25.htm#a1_60_120757]

 

 

1.61 [a05-1836_1ex10d25.htm#a1_61_120759]

 

Managed Hotels [a05-1836_1ex10d25.htm#a1_61_120759]

 

 

1.62 [a05-1836_1ex10d25.htm#a1_62_120801]

 

Material Repair [a05-1836_1ex10d25.htm#a1_62_120801]

 

 

1.63 [a05-1836_1ex10d25.htm#a1_63_120804]

 

Minimum Rent [a05-1836_1ex10d25.htm#a1_63_120804]

 

 

1.64 [a05-1836_1ex10d25.htm#a1_64_120805]

 

New Management Agreement [a05-1836_1ex10d25.htm#a1_64_120805]

 

 

1.65 [a05-1836_1ex10d25.htm#a1_65_120808]

 

NOI [a05-1836_1ex10d25.htm#a1_65_120808]

 

 

1.66 [a05-1836_1ex10d25.htm#a1_66_120810]

 

Notice [a05-1836_1ex10d25.htm#a1_66_120810]

 

 

1.67 [a05-1836_1ex10d25.htm#a1_67_120812]

 

Officers Certificate [a05-1836_1ex10d25.htm#a1_67_120812]

 

 

1.68 [a05-1836_1ex10d25.htm#a1_68_120813]

 

Operating Costs [a05-1836_1ex10d25.htm#a1_68_120813]

 

 

1.69 [a05-1836_1ex10d25.htm#a1_69_120819]

 

Parent [a05-1836_1ex10d25.htm#a1_69_120819]

 

 

1.70 [a05-1836_1ex10d25.htm#a1_70_120820]

 

Permitted Encumbrances [a05-1836_1ex10d25.htm#a1_70_120820]

 

 

1.71 [a05-1836_1ex10d25.htm#a1_71_120822]

 

Permitted Use [a05-1836_1ex10d25.htm#a1_71_120822]

 

 

1.72 [a05-1836_1ex10d25.htm#a1_72_120823]

 

Person [a05-1836_1ex10d25.htm#a1_72_120823]

 

 

1.73 [a05-1836_1ex10d25.htm#a1_73_120824]

 

Pledged Hotels [a05-1836_1ex10d25.htm#a1_73_120824]

 

 

1.74 [a05-1836_1ex10d25.htm#a1_74_120827]

 

Pooled FF&E Hotel [a05-1836_1ex10d25.htm#a1_74_120827]

 

 

1.75 [a05-1836_1ex10d25.htm#a1_75_120828]

 

Portfolio Manager [a05-1836_1ex10d25.htm#a1_75_120828]

 

 

1.76 [a05-1836_1ex10d25.htm#a1_76_120830]

 

Portfolio Purchaser [a05-1836_1ex10d25.htm#a1_76_120830]

 

 

1.77 [a05-1836_1ex10d25.htm#a1_77_120832]

 

Portfolio Owner [a05-1836_1ex10d25.htm#a1_77_120832]

 

 

1.78 [a05-1836_1ex10d25.htm#a1_78_120835]

 

Property [a05-1836_1ex10d25.htm#a1_78_120835]

 

 

1.79 [a05-1836_1ex10d25.htm#a1_79_120836]

 

Purchase Agreement [a05-1836_1ex10d25.htm#a1_79_120836]

 

 

1.80 [a05-1836_1ex10d25.htm#a1_80_120838]

 

Records [a05-1836_1ex10d25.htm#a1_80_120838]

 

 

1.81 [a05-1836_1ex10d25.htm#a1_81_120838]

 

Rent [a05-1836_1ex10d25.htm#a1_81_120838]

 

 

1.82 [a05-1836_1ex10d25.htm#a1_82_120839]

 

Repairs [a05-1836_1ex10d25.htm#a1_82_120839]

 

 

1.83 [a05-1836_1ex10d25.htm#a1_83_120840]

 

SEC [a05-1836_1ex10d25.htm#a1_83_120840]

 

 

1.84 [a05-1836_1ex10d25.htm#a1_84_120841]

 

Specially Designated or Blocked Person [a05-1836_1ex10d25.htm#a1_84_120841]

 

 

1.85 [a05-1836_1ex10d25.htm#a1_85_120846]

 

State [a05-1836_1ex10d25.htm#a1_85_120846]

 

 

1.86 [a05-1836_1ex10d25.htm#a1_86_120848]

 

Subsidiary [a05-1836_1ex10d25.htm#a1_86_120848]

 

 

1.87 [a05-1836_1ex10d25.htm#a1_87_120849]

 

Successor Landlord [a05-1836_1ex10d25.htm#a1_87_120849]

 

 

 

ii

--------------------------------------------------------------------------------


 

1.88 [a05-1836_1ex10d25.htm#a1_88_120850]

 

System Fees [a05-1836_1ex10d25.htm#a1_88_120850]

 

 

1.89 [a05-1836_1ex10d25.htm#a1_89_120853]

 

Tax Exemption Decree [a05-1836_1ex10d25.htm#a1_89_120853]

 

 

1.90 [a05-1836_1ex10d25.htm#a1_90_120854]

 

Tenant [a05-1836_1ex10d25.htm#a1_90_120854]

 

 

1.91 [a05-1836_1ex10d25.htm#a1_91_120855]

 

Tenant Management Agreement [a05-1836_1ex10d25.htm#a1_91_120855]

 

 

1.92 [a05-1836_1ex10d25.htm#a1_92_120857]

 

Tenant Manager [a05-1836_1ex10d25.htm#a1_92_120857]

 

 

1.93 [a05-1836_1ex10d25.htm#a1_93_120858]

 

Tenant's Personal Property [a05-1836_1ex10d25.htm#a1_93_120858]

 

 

1.94 [a05-1836_1ex10d25.htm#a1_94_120901]

 

Term [a05-1836_1ex10d25.htm#a1_94_120901]

 

 

1.95 [a05-1836_1ex10d25.htm#a1_95_120904]

 

Total Hotel Sales [a05-1836_1ex10d25.htm#a1_95_120904]

 

 

1.96 [a05-1836_1ex10d25.htm#a1_96_120907]

 

Uniform System of Accounts [a05-1836_1ex10d25.htm#a1_96_120907]

 

 

1.97 [a05-1836_1ex10d25.htm#a1_97_120908]

 

Unsuitable for its Permitted Use [a05-1836_1ex10d25.htm#a1_97_120908]

 

 

1.98 [a05-1836_1ex10d25.htm#a1_98_120911]

 

Work [a05-1836_1ex10d25.htm#a1_98_120911]

 

 

ARTICLE 2  PROPERTY AND TERM [a05-1836_1ex10d25.htm#Article2_120913]

 

 

2.1 [a05-1836_1ex10d25.htm#a2_1_120931]

 

Property [a05-1836_1ex10d25.htm#a2_1_120931]

 

 

2.2 [a05-1836_1ex10d25.htm#a2_2_120937]

 

Condition of Property [a05-1836_1ex10d25.htm#a2_2_120937]

 

 

2.3 [a05-1836_1ex10d25.htm#a2_3_120941]

 

Fixed Term [a05-1836_1ex10d25.htm#a2_3_120941]

 

 

2.4 [a05-1836_1ex10d25.htm#a2_4_120943]

 

Extended Term [a05-1836_1ex10d25.htm#a2_4_120943]

 

 

ARTICLE 3  RENT [a05-1836_1ex10d25.htm#Article3_120957]

 

 

3.1 [a05-1836_1ex10d25.htm#a3_1_121005]

 

Rent [a05-1836_1ex10d25.htm#a3_1_121005]

 

 

3.2 [a05-1836_1ex10d25.htm#a3_2_121031]

 

Late Payment of Rent, Etc [a05-1836_1ex10d25.htm#a3_2_121031]

 

 

3.3 [a05-1836_1ex10d25.htm#a3_3_121035]

 

Net Lease [a05-1836_1ex10d25.htm#a3_3_121035]

 

 

3.4 [a05-1836_1ex10d25.htm#a3_4_121036]

 

No Termination, Abatement, Etc [a05-1836_1ex10d25.htm#a3_4_121036]

 

 

3.5 [a05-1836_1ex10d25.htm#a3_5_121039]

 

Waiver [a05-1836_1ex10d25.htm#a3_5_121039]

 

 

ARTICLE 4  USE OF THE PROPERTY [a05-1836_1ex10d25.htm#Article4_121048]

 

 

4.1 [a05-1836_1ex10d25.htm#a4_1_121053]

 

Permitted Use [a05-1836_1ex10d25.htm#a4_1_121053]

 

 

4.2 [a05-1836_1ex10d25.htm#a4_2_121103]

 

Compliance with Legal/Insurance Requirements, Etc
[a05-1836_1ex10d25.htm#a4_2_121103]

 

 

4.3 [a05-1836_1ex10d25.htm#a4_3_121105]

 

Environmental Matters [a05-1836_1ex10d25.htm#a4_3_121105]

 

 

ARTICLE 5  MAINTENANCE AND REPAIRS [a05-1836_1ex10d25.htm#Article5_121111]

 

 

5.1 [a05-1836_1ex10d25.htm#a5_1_121113]

 

Maintenance and Repair [a05-1836_1ex10d25.htm#a5_1_121113]

 

 

5.2 [a05-1836_1ex10d25.htm#a5_2_121125]

 

Tenant’s Personal Property [a05-1836_1ex10d25.htm#a5_2_121125]

 

 

5.3 [a05-1836_1ex10d25.htm#a5_3_121126]

 

At End Of Term [a05-1836_1ex10d25.htm#a5_3_121126]

 

 

5.4 [a05-1836_1ex10d25.htm#a5_4_121133]

 

Tenant Management Agreement [a05-1836_1ex10d25.htm#a5_4_121133]

 

 

ARTICLE 6  IMPROVEMENTS, ETC [a05-1836_1ex10d25.htm#Article6_121136]

 

 

6.1 [a05-1836_1ex10d25.htm#a6_1_121139]

 

Material Repairs [a05-1836_1ex10d25.htm#a6_1_121139]

 

 

6.2 [a05-1836_1ex10d25.htm#a6_2_121143]

 

Emergency Expenditures [a05-1836_1ex10d25.htm#a6_2_121143]

 

 

6.3 [a05-1836_1ex10d25.htm#a6_3_121146]

 

No Tie-In [a05-1836_1ex10d25.htm#a6_3_121146]

 

 

ARTICLE 7  LIENS [a05-1836_1ex10d25.htm#Article7_121150]

 

 

7.1 [a05-1836_1ex10d25.htm#a7_1_121152]

 

Liens [a05-1836_1ex10d25.htm#a7_1_121152]

 

 

7.2 [a05-1836_1ex10d25.htm#a7_2_121154]

 

Landlord’s Lien [a05-1836_1ex10d25.htm#a7_2_121154]

 

 

ARTICLE 8  PERMITTED CONTESTS [a05-1836_1ex10d25.htm#Article8_121200]

 

 

ARTICLE 9  INSURANCE AND INDEMNIFICATION [a05-1836_1ex10d25.htm#Article9_121214]

 

 

9.1 [a05-1836_1ex10d25.htm#a9_1_121219]

 

General Insurance Requirements [a05-1836_1ex10d25.htm#a9_1_121219]

 

 

9.2 [a05-1836_1ex10d25.htm#a9_2_121223]

 

Replacement Cost [a05-1836_1ex10d25.htm#a9_2_121223]

 

 

9.3 [a05-1836_1ex10d25.htm#a9_3_121226]

 

Waiver of Subrogation [a05-1836_1ex10d25.htm#a9_3_121226]

 

 

9.4 [a05-1836_1ex10d25.htm#a9_4_121229]

 

Form Satisfactory, Etc [a05-1836_1ex10d25.htm#a9_4_121229]

 

 

9.5 [a05-1836_1ex10d25.htm#a9_5_121235]

 

Blanket Policy [a05-1836_1ex10d25.htm#a9_5_121235]

 

 

 

iii

--------------------------------------------------------------------------------


 

9.6 [a05-1836_1ex10d25.htm#a9_6_121237]

 

No Separate Insurance [a05-1836_1ex10d25.htm#a9_6_121237]

 

 

9.7 [a05-1836_1ex10d25.htm#a9_7_121240]

 

Indemnification of Landlord [a05-1836_1ex10d25.htm#a9_7_121240]

 

 

ARTICLE 10  CASUALTY [a05-1836_1ex10d25.htm#Article10_121245]

 

 

10.1 [a05-1836_1ex10d25.htm#a10_1_121249]

 

Insurance Proceeds [a05-1836_1ex10d25.htm#a10_1_121249]

 

 

10.2 [a05-1836_1ex10d25.htm#a10_2_121251]

 

Damage or Destruction [a05-1836_1ex10d25.htm#a10_2_121251]

 

 

10.3 [a05-1836_1ex10d25.htm#a10_3_121258]

 

Damage Near End of Term [a05-1836_1ex10d25.htm#a10_3_121258]

 

 

10.4 [a05-1836_1ex10d25.htm#a10_4_121301]

 

Tenant’s Property [a05-1836_1ex10d25.htm#a10_4_121301]

 

 

10.5 [a05-1836_1ex10d25.htm#a10_5_121302]

 

Restoration of Tenant’s Property [a05-1836_1ex10d25.htm#a10_5_121302]

 

 

10.6 [a05-1836_1ex10d25.htm#a10_6_121304]

 

No Abatement of Rent [a05-1836_1ex10d25.htm#a10_6_121304]

 

 

10.7 [a05-1836_1ex10d25.htm#a10_7_121306]

 

Waiver [a05-1836_1ex10d25.htm#a10_7_121306]

 

 

ARTICLE 11  CONDEMNATION [a05-1836_1ex10d25.htm#Article11_121320]

 

 

11.1 [a05-1836_1ex10d25.htm#a11_1_121323]

 

Total Condemnation, Etc [a05-1836_1ex10d25.htm#a11_1_121323]

 

 

11.2 [a05-1836_1ex10d25.htm#a11_2_121325]

 

Partial Condemnation [a05-1836_1ex10d25.htm#a11_2_121325]

 

 

11.3 [a05-1836_1ex10d25.htm#a11_3_121329]

 

Abatement of Rent [a05-1836_1ex10d25.htm#a11_3_121329]

 

 

11.4 [a05-1836_1ex10d25.htm#a11_4_121331]

 

Temporary Condemnation [a05-1836_1ex10d25.htm#a11_4_121331]

 

 

11.5 [a05-1836_1ex10d25.htm#a11_5_121334]

 

Condemnation Near End of Term [a05-1836_1ex10d25.htm#a11_5_121334]

 

 

11.6 [a05-1836_1ex10d25.htm#a11_6_121336]

 

Allocation of Award [a05-1836_1ex10d25.htm#a11_6_121336]

 

 

ARTICLE 12  DEFAULTS AND REMEDIES [a05-1836_1ex10d25.htm#Article12_121338]

 

 

12.1 [a05-1836_1ex10d25.htm#a12_1_121342]

 

Events of Default [a05-1836_1ex10d25.htm#a12_1_121342]

 

 

12.2 [a05-1836_1ex10d25.htm#a12_2_121352]

 

Remedies [a05-1836_1ex10d25.htm#a12_2_121352]

 

 

12.3 [a05-1836_1ex10d25.htm#a12_3_121354]

 

Waiver [a05-1836_1ex10d25.htm#a12_3_121354]

 

 

12.4 [a05-1836_1ex10d25.htm#a12_4_121357]

 

Application of Funds [a05-1836_1ex10d25.htm#a12_4_121357]

 

 

12.5 [a05-1836_1ex10d25.htm#a12_5_121359]

 

Landlord’s Right to Cure Tenant’s Default. [a05-1836_1ex10d25.htm#a12_5_121359]

 

 

ARTICLE 13  HOLDING OVER [a05-1836_1ex10d25.htm#Article13_121404]

 

 

ARTICLE 14  LANDLORD’S DEFAULT [a05-1836_1ex10d25.htm#Article14_121407]

 

 

ARTICLE 15  SUBLETTING AND ASSIGNMENT. [a05-1836_1ex10d25.htm#Article15_121413]

 

 

15.1 [a05-1836_1ex10d25.htm#a15_1_121416]

 

Subletting and Assignment [a05-1836_1ex10d25.htm#a15_1_121416]

 

 

15.2 [a05-1836_1ex10d25.htm#a15_2_121421]

 

Required Sublease Provisions [a05-1836_1ex10d25.htm#a15_2_121421]

 

 

15.3 [a05-1836_1ex10d25.htm#a15_3_121425]

 

Permitted Sublease [a05-1836_1ex10d25.htm#a15_3_121425]

 

 

15.4 [a05-1836_1ex10d25.htm#a15_4_121429]

 

Sublease Limitation [a05-1836_1ex10d25.htm#a15_4_121429]

 

 

15.5 [a05-1836_1ex10d25.htm#a15_5_121431]

 

Permitted Assignments [a05-1836_1ex10d25.htm#a15_5_121431]

 

 

15.6 [a05-1836_1ex10d25.htm#a15_6_121433]

 

Sale by Landlord [a05-1836_1ex10d25.htm#a15_6_121433]

 

 

ARTICLE 16  ESTOPPEL CERTIFICATES [a05-1836_1ex10d25.htm#Article16_121435]

 

 

ARTICLE 17  LANDLORD’S RIGHT TO INSPECT [a05-1836_1ex10d25.htm#Article17_121439]

 

 

ARTICLE 18  EASEMENTS [a05-1836_1ex10d25.htm#Article18_121442]

 

 

18.1 [a05-1836_1ex10d25.htm#a18_1_121445]

 

Grant of Easements [a05-1836_1ex10d25.htm#a18_1_121445]

 

 

18.2 [a05-1836_1ex10d25.htm#a18_2_121450]

 

Exercise of Rights by Tenant [a05-1836_1ex10d25.htm#a18_2_121450]

 

 

18.3 [a05-1836_1ex10d25.htm#a18_3_121451]

 

Permitted Encumbrances [a05-1836_1ex10d25.htm#a18_3_121451]

 

 

ARTICLE 19  HOTEL MORTGAGES [a05-1836_1ex10d25.htm#Article19_121454]

 

 

19.1 [a05-1836_1ex10d25.htm#a19_1_121456]

 

Landlord May Grant Liens [a05-1836_1ex10d25.htm#a19_1_121456]

 

 

19.2 [a05-1836_1ex10d25.htm#a19_2_121505]

 

Notice to Mortgagee and Superior Landlord [a05-1836_1ex10d25.htm#a19_2_121505]

 

 

ARTICLE 20  MISCELLANEOUS [a05-1836_1ex10d25.htm#Article20_121507]

 

 

20.1 [a05-1836_1ex10d25.htm#a20_1_121510]

 

Limitation on Payment of Rent [a05-1836_1ex10d25.htm#a20_1_121510]

 

 

20.2 [a05-1836_1ex10d25.htm#a20_2_121513]

 

No Waiver [a05-1836_1ex10d25.htm#a20_2_121513]

 

 

 

iv

--------------------------------------------------------------------------------


 

20.3 [a05-1836_1ex10d25.htm#a20_3_121515]

 

Remedies Cumulative [a05-1836_1ex10d25.htm#a20_3_121515]

 

 

20.4 [a05-1836_1ex10d25.htm#a20_4_121517]

 

Severability [a05-1836_1ex10d25.htm#a20_4_121517]

 

 

20.5 [a05-1836_1ex10d25.htm#a20_5_121519]

 

Acceptance of Surrender [a05-1836_1ex10d25.htm#a20_5_121519]

 

 

20.6 [a05-1836_1ex10d25.htm#a20_6_121522]

 

No Merger of Title [a05-1836_1ex10d25.htm#a20_6_121522]

 

 

20.7 [a05-1836_1ex10d25.htm#a20_7_121524]

 

Conveyance by Landlord [a05-1836_1ex10d25.htm#a20_7_121524]

 

 

20.8 [a05-1836_1ex10d25.htm#a20_8_121526]

 

Quiet Enjoyment [a05-1836_1ex10d25.htm#a20_8_121526]

 

 

20.9 [a05-1836_1ex10d25.htm#a20_9_121528]

 

Recordation of Lease [a05-1836_1ex10d25.htm#a20_9_121528]

 

 

20.10 [a05-1836_1ex10d25.htm#a20_10_121534]

 

Notices [a05-1836_1ex10d25.htm#a20_10_121534]

 

 

20.11 [a05-1836_1ex10d25.htm#a20_11_121547]

 

Trade Area Restriction [a05-1836_1ex10d25.htm#a20_11_121547]

 

 

20.12 [a05-1836_1ex10d25.htm#a20_12_121551]

 

Construction [a05-1836_1ex10d25.htm#a20_12_121551]

 

 

20.13 [a05-1836_1ex10d25.htm#a20_13_121552]

 

Counterparts; Headings [a05-1836_1ex10d25.htm#a20_13_121552]

 

 

20.14 [a05-1836_1ex10d25.htm#a20_14_121554]

 

Applicable Law, Etc [a05-1836_1ex10d25.htm#a20_14_121554]

 

 

20.15 [a05-1836_1ex10d25.htm#a20_15_121559]

 

Right to Make Agreement [a05-1836_1ex10d25.htm#a20_15_121559]

 

 

20.16 [a05-1836_1ex10d25.htm#a20_16_121601]

 

Nonrecourse [a05-1836_1ex10d25.htm#a20_16_121601]

 

 

20.17 [a05-1836_1ex10d25.htm#a20_17_121603]

 

Attorneys’ Fees [a05-1836_1ex10d25.htm#a20_17_121603]

 

 

20.18 [a05-1836_1ex10d25.htm#a20_18_121606]

 

Securities Filings [a05-1836_1ex10d25.htm#a20_18_121606]

 

 

20.19 [a05-1836_1ex10d25.htm#a20_19_121610]

 

Arbitration [a05-1836_1ex10d25.htm#a20_19_121610]

 

 

20.20 [a05-1836_1ex10d25.htm#a20_20_121620]

 

Tax Exemption Decree [a05-1836_1ex10d25.htm#a20_20_121620]

 

 

20.21 [a05-1836_1ex10d25.htm#a20_21_121624]

 

Cooperation [a05-1836_1ex10d25.htm#a20_21_121624]

 

 

20.22 [a05-1836_1ex10d25.htm#a20_22_121626]

 

Private Letter Ruling [a05-1836_1ex10d25.htm#a20_22_121626]

 

 

20.23 [a05-1836_1ex10d25.htm#a20_23_121628]

 

Affiliated Manager [a05-1836_1ex10d25.htm#a20_23_121628]

 

 

20.24

 

Enforceability Not Affected by Leased Real Property

 

 

 

v

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is entered into as of this 16th day of February, 2005, by
and between HPT IHG PR, INC., a Puerto Rico corporation, as landlord
(“LANDLORD”), and INTERCONTINENTAL HOTELS (PUERTO RICO) INC., a Puerto Rico
corporation, as tenant (“TENANT”).

 

WITNESSETH:

 

WHEREAS, Landlord owns or leases the Property (this and other capitalized terms
used and not otherwise defined herein having the meanings ascribed to such terms
in ARTICLE 1); and

 

WHEREAS, Landlord wishes to lease the Property to Tenant and Tenant wishes to
lease the Property from Landlord, all subject to and upon the terms and
conditions herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (i) the terms defined in this
Article shall have the meanings assigned to them in this Article and include the
plural as well as the singular, (ii) all accounting terms not otherwise defined
herein shall have the meanings assigned to them in accordance with GAAP, (iii)
all references in this Agreement to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (iv) the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

 

1.1                                 “ADDITIONAL CHARGES” shall have the meaning
given such term in SECTION 3.1.3 (a).

 

1.2                                 “ADDITIONAL RENT” shall have the meaning
given such term in SECTION 3.1.2 (a).

 

--------------------------------------------------------------------------------


 

1.3                                 “AFFILIATE” or “AFFILIATED PERSON” shall
mean, with respect to any Person, (a) in the case of any such Person which is a
partnership, any partner in such partnership, (b) in the case of any such Person
which is a limited liability company, any member of such company, (c) any other
Person which is a Parent, a Subsidiary, or a Subsidiary of a Parent with respect
to such Person or to one or more of the Persons referred to in the preceding
clauses (a) and (b), and (d) any other Person who is an officer, director,
trustee or employee of, or partner in or member of, such Person or any Person
referred to in the preceding clauses (a), (b) and (c).

 

1.4                                 “AGREED UPON PROCEDURE LETTER” shall mean a
letter from Ernst & Young or another firm of independent certified public
accountants (the “auditor”) selected by Tenant and approved by Landlord (which
approval shall not be unreasonably withheld or delayed) which letter shall,
subject to the limitations and conditions imposed by the auditor, address the
following components and such other reasonable matters as Landlord and the
auditor shall reasonably agree:

 

(a)                                  That auditor has tested Tenant’s systems of
internal controls.

 

(b)                                 That auditor has verified that the
information provided was generated from the same reporting systems as Tenant
uses for its regular periodic accounting and reporting.

 

(c)                                  That auditor has verified the mathematical
accuracy of the Officer’s Certificate delivered with such Agreed Upon Procedure
Letter.

 

(d)                                 That auditor has recomputed the annual
calculation of System Fees, contributions to the FF&E Reserve, expenditures from
the FF&E Reserve, and the Additional Rent.

 

(e)                                  That auditor has confirmed that the Hotel
is subjected to audit procedures by Tenant’s internal audit department, if any,
and reviewed work papers provided in connection therewith. If auditor has
performed hotel level audit procedures at the Hotel, auditor shall so state and
list the procedures performed and results obtained. In any event at least three
of the Pooled FF&E Hotels shall be subjected to audit procedures each Fiscal
Year by either internal audit or the auditor.

 

2

--------------------------------------------------------------------------------


 

1.5                                 “AGREEMENT” shall mean this Lease Agreement,
including the Exhibits attached hereto, as it and they may be amended from time
to time as herein provided.

 

1.6                                 “APPLICABLE LAW” shall mean all federal,
State, county, municipal, local and other governmental statutes, laws, rules,
orders, regulations, by-laws, ordinances, judgments, decrees and injunctions
affecting the Property, Landlord, or Tenant or the maintenance, construction,
alteration or operation of the Property, whether now or hereafter enacted or in
existence, including, without limitation, (a) Environmental Laws, (b) all
permits, licenses, authorizations, certificates and regulations necessary to
operate the Property for its Permitted Use, (c) all covenants, agreements,
ground leases, restrictions and encumbrances contained in any instruments at any
time in force affecting the Property, including those which may (i) require
material repairs, modifications or alterations in or to the Property or (ii) in
any way materially and adversely affect the use and enjoyment thereof, but
excluding any requirements arising as a result of Landlord’s status as a real
estate investment trust, (d) the Tax Exemption Decree, the Puerto Rico Tourism
Development Act of 1993 and the regulations thereunder, (e) the outcome of any
arbitration, or (f) any collective bargaining agreement or other agreement or
legal requirement pertaining to any union representing employees of the Hotel.

 

1.7                                 “APPLICABLE PERCENTAGE” shall mean the
following percentages for the corresponding periods:

 

Year

 

Rate

 

2005

 

0

%

2006

 

0

%

2007

 

3.0

%

2008

 

3.5

%

2009

 

4.0

%

2010

 

4.5

%

Thereafter

 

5.0

%

 

1.8                                 “ARBITRATION” shall mean an arbitration
conducted in accordance with the terms of SECTION 20.19.

 

1.9                                 “AWARD” shall mean all compensation, sums or
other value awarded, paid or received by virtue of a total or partial
Condemnation of any of the Property (after deduction of all reasonable legal
fees and other reasonable costs and expenses,

 

3

--------------------------------------------------------------------------------


 

including, without limitation, expert witness fees, incurred by Landlord in
connection with obtaining any such award).

 

1.10                           “BASE TOTAL HOTEL SALES” shall mean Total Hotel
Sales for the Base Year.

 

1.11                           “BASE YEAR” shall mean the 2006 Fiscal Year;
PROVIDED, HOWEVER, if there shall occur a casualty, Condemnation or other force
majeure event with respect to the Hotel which causes a material decline in Total
Hotel Sales for the Hotel or a force majeure event in Canada, the United States
or Caribbean region or in any relevant market that results in a ten percent
(10%) annual decline in REVPAR for the Upscale segment or other appropriate
segment, as determined by Smith Travel Research, in Canada, the United States or
Caribbean region or in the relevant market, which, in either case, causes a
material decline in Total Hotel Sales for the Hotel for the 2006 Fiscal Year,
the Base Year shall be adjusted to be the first full Fiscal Year of operation of
the Hotel after the resolution of any such casualty, Condemnation or force
majeure event and the return of the Hotel to its substantially normal status.

 

1.12                           “BUSINESS DAY” shall mean any day other than
Saturday, Sunday, or any other day on which banking institutions in The
Commonwealth of Massachusetts or the State of New York are authorized by law or
executive action to close.

 

1.13                           “CAPITAL ADDITION” shall mean any renovation,
repair or improvement to the Property (or portion thereof), the cost of which
constitutes a Capital Expenditure.

 

1.14                           “CAPITAL EXPENDITURE” shall mean any expenditure
treated as capital in nature in accordance with GAAP.

 

1.15                           “CAPITAL REPLACEMENTS” shall mean, collectively,
replacements and renewals to the FF&E and Capital Additions.

 

1.16                           “CLAIM” shall mean any claim, charge, lien,
attachment, levy or encumbrance.

 

1.17                           “CODE” shall mean the Internal Revenue Code of
1986 and, to the extent applicable, the Treasury Regulations promulgated
thereunder, each as from time to time amended, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

 

4

--------------------------------------------------------------------------------


 

1.18                           “COMMENCEMENT DATE” shall mean the date of this
Agreement.

 

1.19                           “CONDEMNATION” shall mean (a) the exercise of any
governmental power with respect to the Property, whether by legal proceedings or
otherwise, by a Condemnor of its power of condemnation, (b) a voluntary sale or
transfer of the Property by Landlord to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of all or part of the Property, or any interest
therein, or right accruing thereto or use thereof, as the result or in
settlement of any condemnation or other eminent domain proceeding affecting such
Property, whether or not the same shall have actually been commenced.

 

1.20                           “CONDEMNOR” shall mean any public or quasi-public
Person, having the power of Condemnation.

 

1.21                           “CONSUMER PRICE INDEX” shall mean the Consumer
Price Index for all Urban Consumers, U.S. City Average, published by the United
States Bureau of Labor Statistics or if such index is no longer published, such
other index as is published in substitution thereof.

 

1.22                           “DEBT SERVICE COVERAGE RATIO” shall mean, with
respect to any loan or other debt secured by a Hotel Mortgage, the quotient
obtained by dividing (a) the NOI of the properties securing such loan or other
debt for the twelve (12) months ending on the date on which such Hotel Mortgage
is granted by (b) regularly scheduled interest and principal payments projected
to be paid thereunder during the first (1st) twelve (12) months after the first
day of the month next after such date.

 

1.23                           “DEFAULT” shall mean any event or condition which
with the giving of notice and/or lapse of time would ripen into an Event of
Default.

 

1.24                           “DISBURSEMENT RATE” shall mean a per annum rate
equal to the greater of (x) nine (9%) percent and (y) the sum of the rate for
fifteen (15) year U.S. Treasury Obligations, as published in THE WALL STREET
JOURNAL, plus three hundred eighty (380) basis points.

 

1.25                           “EASEMENT AGREEMENT” shall mean any conditions,
covenants and restrictions, easements, declarations, licenses and other
agreements which are Permitted Encumbrances and such

 

5

--------------------------------------------------------------------------------


 

other agreements as may be granted in accordance with SECTION 19.1.

 

1.26                           “ENTITY” shall mean any corporation, general or
limited partnership, limited liability company or partnership, stock company or
association, joint venture, association, company, trust, bank, trust company,
land trust, business trust, cooperative, any government or agency, authority or
political subdivision thereof or any other entity.

 

1.27                           “ENVIRONMENT” shall mean soil, surface waters,
ground waters, land, biota, sediments, surface or subsurface strata and ambient
air.

 

1.28                           “ENVIRONMENTAL LAWS” shall mean all applicable
laws, statutes, regulations, rules, ordinances, codes, licenses, permits and
orders, from time to time in existence, of all courts of competent jurisdiction
and Government Agencies, and all applicable judicial and administrative and
regulatory decrees, judgments and orders, including common law rulings and
determinations, relating to injury to, or the protection of, real or personal
property or human health or the Environment, including, without limitation, all
valid and lawful requirements of courts and other Government Agencies pertaining
to reporting, licensing, permitting, investigation, remediation and removal of
underground improvements (including, without limitation, treatment or storage
tanks, or water, gas or oil wells), or emissions, discharges, releases or
threatened releases of Hazardous Substances, chemical substances, pesticides,
petroleum or petroleum products, pollutants, contaminants or hazardous or toxic
substances, materials or wastes, whether solid, liquid or gaseous in nature,
into the Environment, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous
Substances, underground improvements (including, without limitation, treatment
or storage tanks, or water, gas or oil wells), or pollutants, contaminants or
hazardous or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature.

 

1.29                           “EVENT OF DEFAULT” shall have the meaning given
such term in SECTION 12.1.

 

1.30                           “EXCESS TOTAL HOTEL SALES” shall mean with
respect to any Lease Year, or portion thereof, the amount of Total Hotel Sales
for such Property for such Lease Year, or portion thereof, in excess of Base
Total Hotel Sales for the equivalent period in the Base Year.

 

6

--------------------------------------------------------------------------------


 

1.31                           “EXPIRATION DATE” shall mean the date on which
the Term shall expire.

 

1.32                           “EXTENDED TERMS” shall have the meaning given
such term in SECTION 2.4.

 

1.33                           “FF&E ESTIMATE” shall have the meaning given such
term in SECTION 5.1.2 (c).

 

1.34                           “FF&E RESERVE” shall mean an interest-bearing
account established for funds to be held in reserve for Capital Replacements in
Landlord’s name at a bank selected by Landlord.

 

1.35                           “FINANCIAL OFFICER’S CERTIFICATE” shall mean, as
to any Person, a certificate of the chief executive officer, chief financial
officer or chief accounting officer (or such officers’ authorized designee) of
such Person, duly authorized, accompanying the financial statements required to
be delivered by such Person pursuant to SECTIONS 3.1.2 or 5.3, in which such
officer shall certify (a) that such statements have been properly prepared in
accordance with GAAP and are true, correct and complete in all material respects
and fairly present the consolidated financial condition of such Person at and as
of the dates thereof and the results of its and their operations for the periods
covered thereby, and (b) in the event that the certifying party is an officer of
Tenant and the certificate is being given in such capacity, certify that no
Event of Default has occurred and is continuing hereunder.

 

1.36                           “FISCAL MONTH” shall mean each calendar month in
the Term or each partial calendar month in the Term.

 

1.37                           “FISCAL YEAR” shall mean each calendar year in
the Term and each partial calendar year in the Term.

 

1.38                           “FIXED TERM” shall have the meaning given such
term in SECTION 2.3.

 

1.39                           “FIXTURES” shall have the meaning given such term
in SECTION 2.1(d).

 

1.40                           “GAAP” shall mean generally accepted accounting
principles, as adopted in the United States of America, consistently applied.

 

1.41                           “GOVERNMENT AGENCIES” shall mean any court,
agency, authority, board (including, without limitation, environmental
protection, planning and zoning, and the Puerto Rico Tourism

 

7

--------------------------------------------------------------------------------


 

Company), bureau, commission, department, office or instrumentality of any
nature whatsoever of any governmental or quasi-governmental unit of the United
States, or any State, municipality, county or any political subdivision of any
of the foregoing, whether now or hereafter in existence, having jurisdiction
over Tenant or the Property or any portion thereof or the Hotel operated
thereon.

 

1.42                           “GUARANTOR” shall have the meaning given to the
term “Guarantor” under the Guaranty.

 

1.43                           “GUARANTY” shall mean the Guaranty Agreement of
even date herewith made by IHG for the benefit of, INTER ALIA, Landlord, as the
same may be amended, supplemented or replaced from time to time.

 

1.44                           “HAZARDOUS SUBSTANCES” shall mean any substance:

 

(a)                                  the presence of which requires or may
hereafter require notification, investigation or remediation under Applicable
Law; or

 

(b)                                 which is or becomes defined as a “hazardous
waste,” “hazardous material” or “hazardous substance” or “pollutant” or
“contaminant” under Applicable Law including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
Section 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.) and the regulations promulgated thereunder; or

 

(c)                                  which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous and is or becomes regulated by any Government Agencies; or

 

(d)                                 the presence of which on the Property, or
any portion thereof, causes or materially threatens to cause an unlawful
nuisance upon the Property, or any portion thereof, or to adjacent properties or
poses or materially threatens to pose a hazard to the Property, or any portion
thereof, or to the health or safety of persons; or

 

(e)                                  without limitation, which contains
gasoline, diesel fuel or other petroleum hydrocarbons or volatile organic
compounds; or

 

8

--------------------------------------------------------------------------------


 

(f)                                    without limitation, which contains
polychlorinated biphenyls (PCBs) or asbestos or urea formaldehyde foam
insulation; or

 

(g)                                 without limitation, which contains or emits
radioactive particles, waves or material; or

 

(h)                                 without limitation, which constitutes
materials that are now or may hereafter be subject to regulation pursuant to the
Medical Waste Tracking Act of 1988 or any requirement promulgated by any
Government Agencies.

 

1.45                           “HOTEL” shall mean the hotel being operated on
the Property.

 

1.46                           “HOTEL MORTGAGE” shall mean any first mortgage,
first deed-of-trust or first deed to secure debt and other related security
documents granted in connection therewith now or hereafter granted by Landlord
to secure a loan to, or other debt of, Landlord or its Affiliated Persons which
is made by an institutional lender, investment bank, publicly traded investment
fund or other similar Person regularly making loans secured by hotels or
incurred in connection with the issuance of a mortgage backed security, which
loan or debt provides for (i) level payments of interest and principal and (ii)
amortization and other terms which are commercially reasonable.

 

1.47                           “HOTEL MORTGAGEE” shall mean the holder of the
Hotel Mortgage.

 

1.48                           “IHG” shall mean InterContinental Hotels Group
PLC, its successors and assigns.

 

1.49                           “IMPOSITIONS” shall mean collectively, all taxes
(including, without limitation, all taxes imposed under the laws of any State,
as such laws may be amended from time to time, and all ad valorem, sales and
use, or similar taxes as the same relate to or are imposed upon Landlord (or its
shareholders), Tenant or the business conducted upon the Property), assessments
(including, without limitation, all assessments for public improvements or
benefit, whether or not commenced or completed prior to the date hereof), water,
sewer or other rents and charges, excises, tax levies, fees (including, without
limitation, license, volume of business taxes, permit, inspection, authorization
and similar fees), and all other governmental charges, in each case whether
general or special, ordinary or extraordinary, or foreseen or unforeseen, of
every character in respect of the Property or the business conducted

 

9

--------------------------------------------------------------------------------


 

thereon by Tenant (including all interest and penalties thereon due to any
failure in payment by Tenant), which at any time prior to, during or in respect
of the Term hereof may be assessed or imposed on or in respect of or be a lien
upon (a) Landlord’s interest in the Property, (b) the Property or any part
thereof or any rent therefrom or any estate, right, title or interest therein,
or (c) any occupancy, operation, use or possession of, or sales from, or
activity conducted on, or in connection with the Property or the leasing or use
of the Property or any part thereof by Tenant; PROVIDED, HOWEVER, the term
“Impositions” shall not include (i) Landlord’s Taxes or (ii) any construction
license tax or excise tax attributable to items to be used in or with respect to
Capital Replacements which shall be a part of the cost of Capital Replacements.

 

1.50                           “INSURANCE REQUIREMENTS” shall mean all terms of
any insurance policy required by this Agreement and all requirements of the
issuer of any such policy and all orders, rules and regulations and any other
requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon Landlord, Tenant or the Property.

 

1.51                           “INTEREST RATE” shall mean a rate, not to exceed
the maximum legal interest rate, equal to the greater of (i) twelve percent
(12%) per annum and (ii) two and one-half percent (2.5%) per annum in excess of
the Disbursement Rate determined as of the first day that interest accrues on
any amount to which such Interest Rate is to be applied.

 

1.52                           “LAND” shall have the meaning given such term in
SECTION 2.1(a).

 

1.53                           “LANDLORD” shall have the meaning given such term
in the preambles to this Agreement and shall also include its permitted
successors and assigns.

 

1.54                           “LANDLORD LIENS” shall mean liens on or against
the Property or any payment of Rent (a) which result from any act of, or any
Claim against, Landlord or any owner of a direct or indirect interest in the
Property, or which result from any violation by Landlord of any terms of this
Agreement or the Purchase Agreement, or (b) which result from liens in favor of
any taxing authority by reason of any tax owed by Landlord or any fee owner of a
direct or indirect interest in the Property; PROVIDED, HOWEVER, that “LANDLORD
LIENS” shall not include any lien resulting from any tax for which Tenant is
obligated to pay or indemnify Landlord against until such time as Tenant shall

 

10

--------------------------------------------------------------------------------


 

have already paid to or on behalf of Landlord the tax or the required indemnity
with respect to the same.

 

1.55                           “LANDLORD’S TAXES” shall mean any of the
following, collectively, (a) any tax based on net income imposed on Landlord or
its shareholders, (b) any gross or net revenue tax of Landlord or its
shareholders, (c) any transfer fee or other tax imposed with respect to the
sale, exchange or other disposition by Landlord of the Property or the proceeds
thereof, (d) any single business tax, gross receipts tax (including, without
limitation, the Puerto Rico municipal license tax), transaction privilege, rent,
franchise, capital stock or similar taxes as the same relate to or are imposed
upon Landlord or its shareholders, (e) any interest or penalties imposed on
Landlord as a result of the failure of Landlord to file any return or report
timely and in the form prescribed by law or to pay any tax or imposition, except
to the extent such failure is a result of a breach by Tenant of its obligations
pursuant to SECTION 3.1.3, (f) any impositions that are enacted or adopted by
their express terms as a substitute for any tax that would not have been payable
by Tenant pursuant to the terms of this Agreement or (g) any impositions imposed
as a result of a breach of covenant or representation by Landlord in any
agreement governing Landlord’s conduct or operation or as a result of the gross
negligence or willful misconduct of Landlord; PROVIDED, HOWEVER, the term
Landlord Taxes shall not include any construction license tax or excise tax
attributable to items to be used in or with respect to Capital Replacements
which shall be a part of the cost of Capital Replacements.

 

1.56                           “LEASE YEAR” shall mean any Fiscal Year or
portion thereof, commencing with the 2005 Fiscal Year, during the Term.

 

1.57                           “LEASED IMPROVEMENTS” shall have the meaning
given such term in SECTION 2.1(b).

 

1.58                           “LEASED INTANGIBLE PROPERTY” shall mean the
following items of intangible property: all hotel licensing agreements and other
service contracts, equipment leases, booking agreements and other arrangements
or agreements affecting the ownership, repair, maintenance, management, leasing
or operation of the Property to which Landlord is a party; all books, records
and files relating to the leasing, maintenance, management or operation of the
Property belonging to Landlord; all transferable or assignable permits,
certificates of occupancy, operating permits, sign permits, development rights
and approvals, certificates, licenses, warranties and guarantees, rights to
deposits, trade names, service marks, telephone

 

11

--------------------------------------------------------------------------------


 

exchange numbers identified with the Property, and all other transferable
intangible property, miscellaneous rights, benefits and privileges of any kind
or character belonging to Landlord with respect to the Property other than
liquor licenses; provided, however, that “Leased Intangible Property” shall not
include items that are acquired by Tenant on and after the date hereof or owned
by Tenant before the date hereof, in either case to the extent not conveyed to
Landlord.

 

1.59                           “LEASED PERSONAL PROPERTY” shall have the meaning
given such term in SECTION 2.1(e).

 

1.60                           “LIEN” shall mean any mortgage, security
interest, pledge, collateral assignment, or other encumbrance, lien or charge of
any kind, or any transfer of property or assets for the purpose of subjecting
the same to the payment of indebtedness or performance of any other obligation
in priority to payment of its general creditors.

 

1.61                           “MANAGED HOTELS” has the meaning given to the
term “Hotels” in the New Management Agreement.

 

1.62                           “MATERIAL REPAIR” shall mean a repair the cost of
which exceeds $250,000; PROVIDED, HOWEVER, on January 1 of each year starting in
2006, said $250,000 shall be adjusted to reflect the percentage change in the
Consumer Price Index since the prior January 1.

 

1.63                           “MINIMUM RENT” shall mean (i) for the period
prior to January 1, 2006, an annual amount equal to Five Million Eight Hundred
Twelve Thousand Five Hundred Dollars ($5,812,500), and (ii) for the period after
January 1, 2006, an annual amount equal to Six Million One Hundred Thirty-One
Thousand Two Hundred Fifty Dollars ($6,131,250).

 

1.64                           “NEW MANAGEMENT AGREEMENT” has the meaning given
such term in the Guaranty.

 

1.65                           “NOI” shall mean, with respect to any property,
for any period, the Gross Operating Profit (as defined in the Uniform System of
Accounts) of such property for such period net of, for such period and such
property, real and personal property taxes and casualty and liability insurance
premiums, an imputed reserve for capital replacements equal to five percent (5%)
of gross revenues and an imputed management fee equal to three percent (3%) of
gross revenues.

 

12

--------------------------------------------------------------------------------


 

1.66                           “NOTICE” shall mean a notice given in accordance
with SECTION 20.10.

 

1.67                           “OFFICER’S CERTIFICATE” shall mean a certificate
signed by an officer or other duly authorized individual of the certifying
Entity duly authorized by the board of directors or other governing body of the
certifying Entity.

 

1.68                           “OPERATING COSTS” shall mean, collectively, all
reasonable and customary costs and expenses of the Hotel that are normally
charged as an operating expense under GAAP including, without limitation or
duplication:

 

(a)                                  the cost of Inventories (as defined under
the Uniform System of Accounts), wages, salaries and employee fringe benefits,
advertising and promotional expenses, the cost of personnel training programs,
utility and energy costs, operating licenses and permits, maintenance costs, and
equipment rentals;

 

(b)                                 all expenditures made for maintenance and
repairs to keep the Hotel in good condition and repair (other than Capital
Additions and other Capital Expenditures);

 

(c)                                  premiums for insurance required under this
Agreement;

 

(d)                                 the System Fees;

 

(e)                                  real estate and personal property taxes and
expenses;

 

(f)                                    audit, legal and accounting fees and
expenses except to the extent Tenant is to reimburse Landlord therefor pursuant
to SECTION 3.1.2 (f);

 

(g)                                 rent or lease payments under ground leases
or for equipment used at the Hotel in the operation thereof; and

 

(h)                                 Minimum Rent, Additional Rent and Additional
Charges.

 

Except as expressly provided herein, Operating Costs shall not include any fees
or charges payable to Tenant, Tenant Manager or any of their Affiliates or any
items corresponding to

 

13

--------------------------------------------------------------------------------


 

exclusions from Total Hotel Sales (e.g., sales taxes) or items otherwise
expressly excluded from Operating Costs.

 

1.69                           “PARENT” shall mean, with respect to any Person,
any Person which owns directly, or indirectly through one or more Subsidiaries
or Affiliated Persons, fifty percent (50%) or more of the voting or beneficial
interest in, or otherwise has the right or power (whether by contract, through
ownership of securities or otherwise) to control, such Person.

 

1.70                           “PERMITTED ENCUMBRANCES” shall mean all rights,
restrictions, and easements of record set forth on Schedule B to the applicable
owner’s or leasehold title insurance policy issued to Landlord or its Affiliate
in connection with the transactions contemplated by the Purchase Agreement with
respect to such Property, plus any other encumbrances as may be “Permitted
Encumbrances” under the Purchase Agreement or as may have been consented to in
writing by Landlord and Tenant from time to time.

 

1.71                           “PERMITTED USE” shall mean, with respect to the
Property, any use of such Property permitted pursuant to SECTION 4.1.1.

 

1.72                           “PERSON” shall mean any individual or Entity, and
the heirs, executors, administrators, legal representatives, successors and
assigns of such Person where the context so admits.

 

1.73                           “PLEDGED HOTELS” shall mean, with respect to any
loan or other debt secured by a Hotel Mortgage, collectively, the hotels which
secure such loan or other debt.

 

1.74                           “POOLED FF&E HOTEL” shall mean the Property and,
so long as Landlord and Portfolio Purchaser are Affiliates of each other, the
Managed Hotels, collectively.

 

1.75                           “PORTFOLIO MANAGER” shall have the meaning given
to the term “Manager” in the New Management Agreement and shall include the
“Canadian Manager” thereunder.

 

1.76                           “PORTFOLIO PURCHASER” shall have the meaning
given to the term “Purchaser” in the New Management Agreement.

 

1.77                           “PORTFOLIO OWNER” shall have the meaning given to
the term “Owner” under the New Management Agreement.

 

14

--------------------------------------------------------------------------------


 

1.78                           “PROPERTY” shall have the meaning given such term
in SECTION 2.1.

 

1.79                           “PURCHASE AGREEMENT” shall mean that certain
Amended and Restated Stock Purchase Agreement pursuant to which an Affiliate of
Landlord acquired the stock of the corporation that owns the Hotel from an
Affiliate of Tenant.

 

1.80                           “RECORDS” shall have the meaning given such term
in SECTION 7.2.

 

1.81                           “RENT” shall mean, collectively, the Minimum
Rent, Additional Rent and Additional Charges.

 

1.82                           “REPAIRS” shall have the meaning given such term
in SECTION 5.1.1.

 

1.83                           “SEC” shall mean the United States Securities and
Exchange Commission.

 

1.84                           “SPECIALLY DESIGNATED OR BLOCKED PERSON” shall
mean (i) a Person designated by the US Department of Treasury’s Office of
Foreign Assets Control from time to time as a “specially designated national or
blocked person” or similar status, (ii) a Person described in Section 1 of the
US Executive Order 13224, issued September 23, 2001, or (iii) a Person otherwise
identified by Government Agencies as a person or entity with which Landlord or
Tenant is prohibited from transacting business. As of the Commencement Date, a
list of such designations and the text of the Executive Order are published at:
www.ustreas.gov/offices/enforcement/ofac.

 

1.85                           “STATE” shall mean the Commonwealth of Puerto
Rico.

 

1.86                           “SUBSIDIARY” shall mean, with respect to any
Person, any Entity (a) in which such Person owns directly, or indirectly through
one or more Subsidiaries, twenty percent (20%) or more of the voting or
beneficial interest or (b) which such Person otherwise has the right or power to
control (whether by contract, through ownership of securities or otherwise).

 

1.87                           “SUCCESSOR LANDLORD” shall have the meaning given
such term in SECTION 19.1.

 

1.88                           “SYSTEM FEES” shall mean a reservation and
marketing fee of three percent (3.0%) of rooms revenue, (ii) a Priority Club Fee
of four and three-quarters percent (4.75%) of all qualifying folio revenue at a
Hotel to Priority Club (i.e., the

 

15

--------------------------------------------------------------------------------


 

loyalty program of the “INTERCONTINENTAL” brand) members, (iii) a Technology Fee
equal to $10.80 per guest room per month, (iv) an e-mail service fee equal to
$15.00 per e-mail user per month and (v) an accounting fee of $15.00 per month
per guest room, which fees shall be subject to increases on the terms and
conditions that the corresponding fees under the New Management Agreement are
subject to increase thereunder.

 

1.89                           “TAX EXEMPTION DECREE” shall mean the concession
dated December 15, 2004 and issued by the Puerto Rico Tourism Company to
Landlord (or its predecessor in name), as the same may be amended, replaced,
renewed, split, bifurcated and/or supplemented from time to time.

 

1.90                           “TENANT” shall have the meaning given such term
in the preambles to this Agreement and shall also include its permitted
successors and assigns.

 

1.91                           “TENANT MANAGEMENT AGREEMENT” shall mean any
management agreement entered into by Tenant with respect to all or any portion
of the Property, together with all amendments, modifications and supplements
thereto.

 

1.92                           “TENANT MANAGER” shall mean any manager under a
Tenant Management Agreement.

 

1.93                           “TENANT’S PERSONAL PROPERTY” shall mean all motor
vehicles and consumable inventory and supplies, furniture, furnishings, movable
walls and partitions, equipment and machinery and all other tangible personal
property of Tenant, if any, acquired by Tenant on and after the date hereof or
owned by Tenant before the date hereof (in each case, if not conveyed to
Landlord), and located at the Property or used in Tenant’s business at the
Property and all modifications, replacements, alterations and additions to such
personal property installed at the expense of Tenant, other than any items
included within the definition of Fixtures or Leased Personal Property or which
are to be paid for with amounts in the FF&E Reserve.

 

1.94                           “TERM” shall mean, collectively, the Fixed Term
and the Extended Terms, to the extent properly exercised pursuant to the
provisions of SECTION 2.4, unless sooner terminated pursuant to the provisions
of this Agreement.

 

1.95                           “TOTAL HOTEL SALES” shall mean for any period all
revenues and receipts of any nature derived directly or indirectly from the
Hotel or from the use or operation thereof, including, without limitation, room
sales; food and beverage

 

16

--------------------------------------------------------------------------------


 

sales; gaming revenues determined in accordance with industry standards;
telephone, telegraph, fax and internet revenues; rental or other payments from
lessees, sublessees, concessionaires and others occupying or using space or
rendering services at the Hotel (but not the gross receipts of such lessees,
sublessees or concessionaires); and the actual cash proceeds of business
interruption, use, occupancy or similar insurance; PROVIDED, HOWEVER, that Total
Hotel Sales shall not include the following (and there shall be appropriate
deductions made in determining Total Hotel Sales for): gratuities or service
charges in the nature of a gratuity added to a customer’s bill; federal, State
or municipal excise, value added, sales or use taxes, room taxes, or any other
taxes collected directly from patrons or guests or included as part of the sales
price of any goods or services; the State’s share of slot machine revenue at the
Hotel; interest received or accrued with respect to the funds in the FF&E
Reserve; any refunds, rebates, discounts and credits of a similar nature, given,
paid or returned in the course of obtaining Total Hotel Sales or components
thereof; insurance proceeds (other than proceeds from business interruption or
other loss of income insurance); condemnation proceeds (other than for a
temporary taking); credits or refunds made to customers, guests or patrons; sums
and credits received by Landlord for lost or damaged merchandise; proceeds from
the sale or other disposition of the Hotel, any part thereof, of FF&E or any
other assets of the Hotel; or proceeds of any financing or re-financing; and any
other matters specifically excluded from Total Hotel Sales pursuant to this
Agreement.

 

1.96                           “UNIFORM SYSTEM OF ACCOUNTS” shall mean the
Uniform System of Accounts for the Lodging Industry, Ninth Revised Edition,
1996, as published by the Educational Institute of the American Hotel and Motel
Association, as it may be amended from time to time.

 

1.97                           “UNSUITABLE FOR ITS PERMITTED USE” shall mean a
state or condition of the Hotel such that (a) following any damage or
destruction to the Hotel, the Hotel cannot be operated in the good faith
judgment of Tenant or Landlord on a commercially practicable basis and it cannot
reasonably be expected to be restored to substantially the same condition as
existed immediately before such damage or destruction and otherwise as required
under SECTION 10.2.4 hereof, within twelve (12) months following such damage or
destruction or such shorter period of time as to which business interruption
insurance is available to cover Rent and other costs related to the Hotel

 

17

--------------------------------------------------------------------------------


 

following such damage or destruction, or (b) as the result of a partial taking
by Condemnation, the Hotel cannot be operated, in the good faith judgment of
Tenant or Landlord, on a commercially practicable basis in light of then
existing circumstances.

 

1.98                           “WORK” shall have the meaning given such term in
SECTION 10.2.4.

 

ARTICLE 2

 

PROPERTY AND TERM

 

2.1                                 PROPERTY. Upon and subject to the terms and
conditions hereinafter set forth, Landlord leases to Tenant and Tenant leases
from Landlord all of Landlord’s right, title and interest in and to all of the
following, collectively, the “PROPERTY”):

 

(a)                                  those certain tracts, pieces and parcels of
land, as more particularly described in EXHIBIT A attached hereto and made a
part hereof (the “LAND”);

 

(b)                                 all buildings, structures and other
improvements of every kind including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Land (collectively, the “LEASED
IMPROVEMENTS”);

 

(c)                                  all easements, rights and appurtenances
relating to the Land and the Leased Improvements;

 

(d)                                 all equipment, machinery, fixtures, and
other items of property, now or hereafter permanently affixed to or incorporated
into the Leased Improvements, including, without limitation, all furnaces,
boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, all of which, to the maximum
extent permitted by law, are hereby deemed by the parties hereto to constitute
real estate, together with all replacements, modifications, alterations and
additions thereto, but specifically excluding all items included within the
category of Tenant’s Personal Property (collectively, the “FIXTURES”);

 

18

--------------------------------------------------------------------------------


 

(e)                                  all machinery, equipment, furniture,
furnishings, moveable walls or partitions, computers or trade fixtures or other
personal property of any kind or description used or useful in Tenant’s business
on or in the Leased Improvements, and located on or in the Leased Improvements,
and all modifications, replacements, alterations and additions to such personal
property, except items, if any, included within the category of Fixtures, but
specifically excluding all items included within the category of Tenant’s
Personal Property (collectively, the “LEASED PERSONAL PROPERTY”);

 

(f)                                    all of the Leased Intangible Property;
and

 

(g)                                 any and all leases of space in the Leased
Improvements.

 

2.2                                 CONDITION OF PROPERTY. Tenant acknowledges
receipt and delivery of possession of the Property and Tenant accepts the
Property in its “as is” condition, subject to the rights of parties in
possession, the existing state of title, including all covenants, conditions,
restrictions, reservations, mineral leases, easements and other matters of
record or that are visible or apparent on the Property, all Applicable Law, and
such other matters which would be disclosed by an inspection of the Property and
the record title thereto or by an accurate survey thereof. TENANT REPRESENTS
THAT IT HAS INSPECTED THE PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE
CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO AND
TENANT WAIVES ANY CLAIM OR ACTION AGAINST LANDLORD IN RESPECT OF THE CONDITION
OF THE PROPERTY. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, IN RESPECT OF THE PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS
FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. Tenant
knowingly and expressly waives the warranties against latent and hidden defects
implied by the Civil Code of Puerto Rico upon lessors of real property with
respect to the lease of real property, including, but not limited to warranties
for hidden defects implied under Articles 1363(2) and 1373 of the Civil Code of
Puerto Rico.

 

2.3                                 FIXED TERM. The initial term of this
Agreement (the “FIXED TERM”) shall commence on the Commencement Date and shall
expire December 31, 2029.

 

19

--------------------------------------------------------------------------------


 

2.4                                 EXTENDED TERM. Provided the term of the New
Management Agreement is simultaneously extended in accordance with the terms of
the New Management Agreement, the Term may be extended, at Tenant’s option, for
up to two (2) consecutive periods (collectively, the “EXTENDED TERMS”) of
fifteen (15) years each pursuant to a written notice to Landlord given at least
two (2) years prior to the then Expiration Date. If Tenant fails to give notice
of its election not to exercise either of its options to extend the Term on or
before the date which is the day prior to the date that is two (2) years prior
to the then Expiration Date or if the Portfolio Manager fails to give notice of
its election not to exercise either of its options to extend the term of the New
Management Agreement on or before the date which is the day prior to the date
that is two (2) years prior to the then Expiration Date, Tenant shall be deemed
to have exercised the applicable extension option.

 

Each Extended Term shall commence on the day succeeding the expiration of the
Fixed Term or the preceding Extended Term, as the case may be. All of the terms,
covenants and provisions of this Agreement shall apply to each such Extended
Term, except that Tenant shall have no right to extend the Term beyond the
expiration of the Extended Terms. If Tenant shall give Notice that it elects not
to extend the Term in accordance with this SECTION 2.4, this Agreement shall
automatically terminate at the end of the Term then in effect and Tenant shall
have no further option to extend the Term of this Agreement. Otherwise, the
extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.

 

If Tenant gives notice of its election not to extend the Term or if the
Portfolio Manager gives notice of its election not to extend the term of the New
Management Agreement, or if Tenant shall have no further right to extend the
Term, then at any time during the last two years of the Term, Landlord may
terminate this Agreement and the Term on not less than thirty (30) days’ prior
written notice.

 

ARTICLE 3

 

RENT

 

3.1                                 RENT. Tenant shall pay, in lawful money of
the United States of America which shall be legal tender for the payment of
public and private debts, without offset, abatement, demand or

 

20

--------------------------------------------------------------------------------


 

deduction (unless otherwise expressly provided in this Agreement), Minimum Rent
and Additional Rent to Landlord and Additional Charges to the party to whom such
Additional Charges are payable, during the Term. All payments to Landlord shall
be made by wire transfer of immediately available federal funds or by other
means acceptable to Landlord in its sole discretion. Rent for any partial Fiscal
Month shall be prorated on a per diem basis.

 

3.1.1                        MINIMUM RENT.

 

(a)                                  PAYMENTS. Minimum Rent shall be paid in
advance on the first Business Day of each Fiscal Month; PROVIDED, HOWEVER, that
the first payment of Minimum Rent shall be payable on the Commencement Date
(and, if applicable, such payment shall be prorated as provided in the last
sentence of the first paragraph of SECTION 3.1).

 

(b)                                 ADJUSTMENTS OF MINIMUM RENT FOLLOWING
DISBURSEMENTS UNDER SECTIONS 5.1.3 (b), 10.2.3 or 11.2. Effective on the date of
each disbursement to pay for the cost of any repairs, maintenance, renovations
or replacements pursuant to SECTIONS 5.1.3 (b), 10.2.3 or 11.2, the annual
Minimum Rent shall be increased by a PER ANNUM amount equal to the Disbursement
Rate times the amount so disbursed. If any such disbursement is made during any
month on a day other than the first Business Day of a Fiscal Month, Tenant shall
pay to Landlord on the first Business Day of the immediately following Fiscal
Month (in addition to the amount of Minimum Rent payable with respect to such
Fiscal Month, as adjusted pursuant to this paragraph (b)) the amount by which
Minimum Rent for the preceding Fiscal Month, as adjusted for such disbursement
on a per diem basis, exceeded the amount of Minimum Rent paid by Tenant for such
preceding Fiscal Month.

 

3.1.2                        ADDITIONAL RENT.

 

(a)                                  AMOUNT. Tenant shall pay additional rent
(“ADDITIONAL RENT”) with respect to the Property with respect to each Lease Year
beginning with the 2007 Lease Year, in an amount, not less than zero, equal to
seven and one-half percent (7.5%) of Excess Total Hotel Sales for such Property.

 

(b)                                 FISCAL MONTH INSTALLMENTS. Installments of
Additional Rent for each Lease Year or portion thereof

 

21

--------------------------------------------------------------------------------


 

shall be calculated and paid with respect to each Fiscal Month in arrears on the
twenty-fifth day of the succeeding Fiscal Month, based on Total Hotel Sales for
the year-to-date as of the last day of the preceding month and the Total Hotel
Sales for the year-to-date for the corresponding period during the Base Year. On
or before the twenty-fifth (25th) day after the end of each Fiscal Month, Tenant
shall furnish Landlord with detailed operating statements setting forth the
results of operations at the Hotel with respect to such month and year-to-date
showing Total Hotel Sales, rooms revenues, revenue per available room, occupancy
percentage and average daily rate, Operating Costs, deposits to, and
expenditures from, the FF&E Reserve and Additional Rent together with a
Financial Officer’s Certificate. Such statements may be provided electronically
to Landlord.

 

(c)                                  YEAR END STATEMENTS. Not less than ten (10)
days prior to the date on which Landlord or any of its Affiliates are required
to file audited financial statements with the SEC (but in all events on or
before February 15 of each year), Tenant shall deliver to Landlord a Financial
Officer’s Certificate setting forth for the prior Lease Year Total Hotel Sales,
Operating Costs, the calculation of Additional Rent and deposits to, and
expenditures from, the FF&E Reserve together with an Agreed Upon Procedure
Letter with respect thereto. The cost of obtaining such letter shall be an
Operating Cost.

 

(d)                                 RECONCILIATION. If any amounts due to
Landlord as shown in a Financial Officer’s Certificate or audit provided
pursuant to SECTIONS 3.1.2 (f) or 5.3 exceed the amounts previously paid with
respect thereto to Landlord, Tenant shall pay such excess to Landlord at such
time as the Financial Officer’s Certificate or audit is delivered, together with
interest at the Interest Rate from the date due. (Any such interest which
accrues after the day that is ten (10) Business Days after the date on which
such Financial Officer’s Certificate is delivered or is due and any such
interest which results from Tenant’s willful understatement of amounts due to
Landlord shall not be Operating Costs.) If Additional Rent due as shown in a
Financial Officer’s Certificate or audit is less than the amount previously paid
with respect thereto to Landlord, Landlord shall be entitled to retain the same
but Tenant shall be credited such overpayment against the next installment of
Additional Rent. In no event shall (i) any

 

22

--------------------------------------------------------------------------------


 

amount previously deposited in the FF&E Reserve be withdrawn therefrom or (ii)
the amount of Minimum Rent be subject to adjustment pursuant to this
SECTION 3.1.2 (d).

 

(e)                                  ADDITIONAL INFORMATION. In addition, Tenant
shall provide Landlord with information relating to the Hotel, Tenant and its
Affiliates that (i) may be required in order for Landlord or its Affiliates to
prepare financial statements in accordance with GAAP or to comply with
Applicable Law including, without limitation, any applicable tax or securities
laws and regulations and the SEC’s interpretation thereof, (ii) may be required
for Landlord or any of its Affiliates to prepare tax returns, or (iii) is of the
type that Tenant or its Affiliated Persons customarily prepares for other hotel
owners or itself.

 

(f)                                    AUDIT. At Landlord’s election and at
Landlord’s cost except as otherwise provided herein, a certified audit of the
Hotel’s operations may be performed annually, and after the Expiration Date, by
a nationally recognized, independent certified public accounting firm appointed
by Landlord. In the event that Landlord elects to have such an audit performed,
Landlord must give notice of its election within twelve (12) months after its
receipt of the applicable year-end Financial Officer’s Certificate corresponding
to such Lease Year and given pursuant to SECTION 3.1.2 (c). Any dispute
concerning the correctness of an audit shall be settled by Arbitration. Tenant
shall pay the cost of any audit revealing an understatement of Additional Rent
by more than three percent (3%) in the aggregate, and such cost shall not be an
Operating Cost. In the event that either no notice of audit is given within said
twelve (12) months, or no audit is in fact commenced within eighteen (18) months
after receipt of such year-end Financial Officer’s Certificate, such operating
statement will constitute the final statement for that Fiscal Year, deemed to
have been approved by Landlord.

 

(g)                                 In the event that this Agreement is
terminated by Landlord pursuant to SECTION 12.1, then all of Tenant’s Personal
Property shall immediately and automatically be transferred to Landlord and
become, without the requirement of any action or undertaking by any party,
Landlord’s sole property and shall remain upon the Property and/or the Hotel and
be surrendered with the Property and/or the Hotel without disturbance,
molestation or injury.

 

23

--------------------------------------------------------------------------------


 

(h)                                 SURVIVAL. The terms of this SECTION 3.1.2
shall survive the expiration or earlier termination of the Term.

 

3.1.3                        ADDITIONAL CHARGES. In addition to the Minimum Rent
and Additional Rent payable hereunder, Tenant shall pay, or cause to be paid, to
the appropriate parties and discharge as and when due and payable the following
(collectively, “ADDITIONAL CHARGES”):

 

(a)                                  IMPOSITIONS. Subject to ARTICLE 8 relating
to permitted contests, all Impositions before any fine, penalty, interest or
cost (other than any opportunity cost as a result of a failure to take advantage
of any discount for early payment) may be added for non-payment, such payments
to be made directly to the taxing authorities (or other payees) where feasible,
and shall promptly, upon request, furnish to Landlord copies of official
receipts or other reasonably satisfactory proof evidencing such payments. If any
such Imposition may, at the option of the taxpayer, lawfully be paid in
installments (whether or not interest shall accrue on the unpaid balance of such
Imposition), Tenant may exercise the option to pay the same (and any accrued
interest on the unpaid balance of such Imposition) in installments and, in such
event, shall pay such installments during the Term as the same become due and
before any fine, penalty, premium, further interest or cost may be added
thereto. Where Tenant’s direct payment of Impositions (and the filings therefor)
are not feasible, Landlord shall cooperate with Tenant to effect the payment of
such Impositions (and make the filings therefor), it being understood that the
amount of any such Imposition remains Tenant’s responsibility and Landlord is
only cooperating to assist in remitting such amount; Tenant, at its expense,
shall to the extent required or permitted by Applicable Law, prepare and file
all other tax returns and reports in respect of any other Imposition as may be
required. Landlord shall, at its expense and to the extent required or permitted
by Applicable Law, prepare and duly and timely file all tax returns and pay all
taxes due in respect of Landlord’s Taxes (other than those with respect to
Impositions) as may be required by Government Agencies, so as to avoid the
imposition of any fine, penalty, interest or cost (other than any opportunity
cost as a result of a failure to take advantage of any discount for early
payment). Provided no Event of Default shall have occurred and be continuing,
notwithstanding any provision

 

24

--------------------------------------------------------------------------------


 

of this agreement or any other agreement including, without limitation, the
Purchase Agreement, to the contrary, if any refund shall be due from any taxing
authority in respect of any Imposition paid by Tenant, the same shall be paid
over to or retained by Tenant. Landlord and Tenant shall, upon request of the
other, provide such data as is maintained by the party to whom the request is
made with respect to the Property as may be necessary to prepare any required
returns and reports. In the event Government Agencies classify the Property
covered by this Agreement as personal property, Tenant shall file all personal
property tax returns in such jurisdictions where it may legally so file. Each
party shall, to the extent it possesses the same, provide the other, upon
request, with cost and depreciation records necessary for filing returns for the
Property so classified as personal property. Where Landlord is legally required
to file personal property tax returns for property covered by this Agreement,
Landlord shall provide Tenant with copies of assessment notices in sufficient
time for Tenant to file a protest. All Impositions assessed against such
personal property shall be (irrespective of whether Landlord or Tenant shall
file the relevant return) paid by Tenant not later than the last date on which
the same may be made without interest or penalty, subject to the provisions of
ARTICLE 8. Landlord and Tenant shall, upon the other’s request, consult with
each other in order to avoid the imposition of withholding taxes upon either
party, the Property or otherwise concerning the operation thereof.

 

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; PROVIDED, HOWEVER, that
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligation hereunder to pay such Impositions. To the extent Landlord is legally
required to file a tax return for an Imposition and Tenant is not permitted
under Applicable Law to make such filing, Landlord shall provide Tenant with a
copy of the return in sufficient time for Tenant to pay the Imposition;
PROVIDED, HOWEVER, that Landlord’s failure to provide such copy shall in no way
diminish Tenant’s obligation hereunder to pay such Impositions.

 

(b)                                 UTILITY CHARGES. All charges for
electricity, power, gas, oil, water and other utilities used in connection with
the Property.

 

25

--------------------------------------------------------------------------------

 


 

(c)                                  INSURANCE PREMIUMS. All premiums for the
insurance coverage required to be maintained pursuant to ARTICLE 9.

 

(d)                                 OTHER CHARGES. All other amounts,
liabilities and obligations, including, without limitation, all amounts payable
under any equipment leases and all agreements to indemnify Landlord under
SECTIONS 4.3.2 and 9.7.

 

(e)                                  TAX EXEMPTION DECREE EXPENDITURES.
Notwithstanding any provision of this Agreement or any other agreement
including, without limitation, the Purchase Agreement, to the contrary, any
amounts required to be expended or invested under any of the Tax Exemption
Decree, the Puerto Rico Tourism Development Act of 1993 or the regulations
thereunder on (i) promotion, publicity, marketing for the Hotel; (ii) compliance
with adequate safety, health, sanitation and protection standards for guests at
the Hotel; (iii) personnel training and retraining; (iv) handicapped facilities
for the Hotel; (v) conservation, improvement and maintenance of the Hotel and of
the environmental and aesthetic infrastructure; or (vi) any similar purposes or
activity. If the Tax Exemption Decree, the Puerto Rico Tourism Development Act
of 1993 or the regulations thereunder preclude Tenant from complying with the
terms of the foregoing, then Landlord and Tenant shall negotiate in good faith
an amendment to this Agreement to deal with such eventuality with the intent
that SECTION 3.3 be given full effect and that all Rents and other amounts
payable by Tenant hereunder qualify as “rents from real property” within the
meaning of Section 856(d) of the Code. Nothing contained in this SECTION 3.1.3
(e) is intended to, nor shall, limit Tenant’s rights under SECTIONS 5.1.2 OR
5.1.3.

 

3.1.4                        REIMBURSEMENT FOR ADDITIONAL CHARGES. If Tenant
pays or causes to be paid property taxes or similar or other Additional Charges
attributable to periods after the end of the Term, whether upon expiration or
sooner termination of this Agreement (other than termination by reason of an
Event of Default), Tenant may, within a reasonable time after the end of the
Term, provide Notice to Landlord of its estimate of such amounts. Landlord shall
promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Agreement.

 

3.2                                 LATE PAYMENT OF RENT, ETC. If any
installment of Minimum Rent shall not be paid within twenty-five (25) days

 

26

--------------------------------------------------------------------------------


 

after its due date or if any Additional Rent or Additional Charges (but only as
to those Additional Charges which are payable directly to Landlord) shall not be
paid within ten (10) days after its due date, Tenant shall pay Landlord, on
demand, as Additional Charges, a late charge (to the extent permitted by law)
computed at the Interest Rate on the amount of such installment, from the due
date of such installment to the date of payment thereof.

 

In the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items. Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent and Additional Rent.

 

3.3                                 NET LEASE. The Rent shall be absolutely net
to Landlord so that this Agreement shall yield to Landlord the full amount of
the installments or amounts of the Rent throughout the Term, subject to any
other provisions of this Agreement which expressly provide otherwise including
any provisions for adjustment or abatement of such Rent.

 

3.4                                 NO TERMINATION, ABATEMENT, ETC. Except as
otherwise specifically provided in this Agreement, each of Landlord and Tenant,
to the maximum extent permitted by law, shall remain bound by this Agreement in
accordance with its terms and shall not take any action without the consent of
the other to modify, surrender or terminate this Agreement. In addition, except
as otherwise expressly provided in this Agreement, Tenant shall not seek, or be
entitled to, any abatement, deduction, deferment or reduction of the Rent, or
set-off against the Rent, nor shall the respective obligations of Landlord and
Tenant be otherwise affected by reason of: (a) any damage to or destruction of
the Property or any portion thereof from whatever cause or any Condemnation; (b)
the lawful or unlawful prohibition of, or restriction upon, Tenant’s use of the
Property, or any portion thereof, or the interference with such use by any
Person or by reason of eviction by paramount title; (c) any claim which Tenant
may have against Landlord by reason of any default or breach of any warranty by
Landlord under this Agreement or any other agreement between Landlord and
Tenant, or to which Landlord and Tenant are parties; (d) any bankruptcy,
insolvency, reorganization, composition, readjustment, liquidation, dissolution,
winding up or other proceedings affecting Landlord

 

27

--------------------------------------------------------------------------------


 

or any assignee or transferee of Landlord; or (e) any other cause whether
similar or dissimilar to any of the foregoing, except as otherwise specifically
provided in this Agreement.

 

3.5                                 WAIVER. Tenant hereby waives all rights
arising from any occurrence whatsoever, which may now or hereafter be conferred
upon it by law (a) to modify, surrender or terminate this Agreement or quit or
surrender the Property or any portion thereof, or (b) which would entitle Tenant
to any abatement, reduction, suspension or deferment of the Rent or other sums
payable or other obligations to be performed by Tenant hereunder. The
obligations of Tenant hereunder shall be separate and independent covenants and
agreements, and the Rent and all other sums payable by Tenant hereunder shall
continue to be payable in all events unless the obligations to pay the same
shall be terminated pursuant to the express provisions of this Agreement.

 

ARTICLE 4

 

USE OF THE PROPERTY

 

4.1                                 PERMITTED USE.

 

4.1.1 PERMITTED USE. Tenant shall, at all times during the Term, subject to
temporary periods for the repair of damage caused by casualty or Condemnation,
continuously use and operate the Property as full service luxury resort hotel
and casino and any uses incidental thereto. Tenant shall not use or permit to be
used the Property or any portion thereof for any other use without the prior
written consent of Landlord, which approval shall not be unreasonably withheld,
delayed or conditioned. Tenant shall not change the brand of the Hotel without
Landlord’s prior written consent, it being agreed that, on the Commencement
Date, the Hotel shall be operated under the “INTERCONTINENTAL” brand. No use
shall be made or permitted to be made of the Property and no acts shall be done
thereon which will cause the cancellation of any insurance policy covering such
Property or any part thereof (unless another adequate policy is available), nor
shall Tenant sell or otherwise provide or permit to be kept, used or sold in or
about the Property any article which may be prohibited by law or by the standard
form of fire insurance policies, or any other insurance policies required to be
carried hereunder, or fire underwriter’s regulations. Tenant shall, at its sole
cost, comply with all Insurance Requirements.

 

28

--------------------------------------------------------------------------------


 

4.1.2                        NECESSARY APPROVALS. Tenant shall proceed with all
due diligence and exercise reasonable efforts to obtain and maintain all
approvals necessary to use and operate, for its Permitted Use, the Property and
the Hotel located thereon under Applicable Law.

 

4.1.3                        LAWFUL USE, ETC. Tenant shall not use or suffer or
permit the use of the Property or Tenant’s Personal Property, if any, for any
unlawful purpose. Tenant shall not, and shall direct the Tenant Manager not to,
commit or suffer to be committed any waste on the Property, or in the Hotel, nor
shall Tenant cause or permit any unlawful nuisance thereon or therein. Tenant
shall not, and shall direct the Tenant Manager not to, suffer nor permit the
Property, or any portion thereof, to be used in such a manner as (i) may
materially and adversely impair Landlord’s title thereto or to any portion
thereof, or (ii) may reasonably allow a claim or claims for adverse usage or
adverse possession by the public, as such, or of implied dedication of the
Property or any portion thereof.

 

4.2                                 COMPLIANCE WITH LEGAL/INSURANCE
REQUIREMENTS, ETC. Subject to the provisions of ARTICLE 8 and SECTION 5.1.3 (b),
Tenant, at its sole expense, shall (i) comply with all Applicable Law and
Insurance Requirements in respect of the use, operation, maintenance, repair,
alteration and restoration of the Property and with the terms of any ground
lease, sublease or parking lease affecting the Property, (ii) perform all
obligations of the landlord under any sublease affecting the Property and (iii)
procure, maintain and comply with all licenses, permits and other authorizations
and agreements required for any use of the Property and Tenant’s Personal
Property, if any, then being made, and for the proper erection, installation,
operation and maintenance of the Property or any part thereof.

 

4.3                                 ENVIRONMENTAL MATTERS.

 

4.3.1                        RESTRICTION ON USE, ETC. During the Term and any
other time that Tenant shall be in possession of the Property, Tenant shall not
store on, release or spill upon, dispose of or transfer to or from the Property
any Hazardous Substance. During the Term and any other time that Tenant shall be
in possession of the Property, Tenant shall maintain (and shall direct the
Tenant Manager to maintain) the Property at all times free of any Hazardous
Substance except for those which are customarily used at other hotels like the
Hotel and are in compliance with all Environmental Laws. Tenant shall promptly:
(a) upon receipt of notice or knowledge and shall direct the

 

29

--------------------------------------------------------------------------------


 

Tenant Manager upon receipt of notice or knowledge promptly to, notify Landlord
in writing of any material change in the nature or extent of Hazardous
Substances at the Property, (b) transmit to Landlord a copy of any report which
is required to be filed with respect to the Property pursuant to the Emergency
Planning and Community Right-to-Know Act or any other Environmental Law, (c)
transmit to Landlord copies of any citations, orders, notices or other
governmental communications received by Tenant or its agents or representatives
with respect to Hazardous Substances or violations or alleged violations of
Environmental Law (collectively, an “ENVIRONMENTAL NOTICE”), which Environmental
Notice requires a written response or any action to be taken and/or if such
Environmental Notice gives notice of and/or presents a material risk of any
material violation of any Environmental Law and/or presents a material risk of
any material cost, expense, loss or damage, (d) subject to the provisions of
ARTICLE 8, observe and comply with all Environmental Laws relating to the use,
storage, maintenance and disposal of Hazardous Substances and all orders or
directives from any official, court or agency of competent jurisdiction relating
to the use, storage or maintenance or requiring the removal, treatment,
containment or other disposition of Hazardous Substances, and (e) pay or
otherwise dispose of any fine, charge or Imposition related to Hazardous
Substances or violations of Environmental Law.

 

If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those permitted under this Agreement) are discovered on the
Property, Tenant shall take all actions and incur any and all expenses, as are
required by any Governmental Agency and by Environmental Law, (i) to clean up
and remove from and about the Property all Hazardous Substances thereon, (ii) to
contain and prevent any further discharge, release or threat of discharge or
release of Hazardous Substances on or about the Property and (iii) to use good
faith efforts to eliminate any further discharge, release or threat of discharge
or release of Hazardous Substances on or about the Property.

 

4.3.2                        INDEMNIFICATION OF LANDLORD. Tenant shall protect,
indemnify and hold harmless Landlord and each Hotel Mortgagee, their trustees,
officers, agents, employees and beneficiaries, and any of their respective
successors or assigns with respect to this Agreement (collectively, the
“INDEMNITEES” and, individually, an “INDEMNITEE”) for, from and against any and
all debts, liens, claims, obligations, liabilities, sanctions, losses, causes of
action, administrative orders or

 

30

--------------------------------------------------------------------------------


 

notices, costs, fines, penalties or expenses (including, without limitation,
reasonable attorney’s and technical consultant’s fees and expenses) imposed
upon, incurred by or asserted against any Indemnitee resulting from, either
directly or indirectly, the presence during the Term (or any other time Tenant
shall be in possession of the Property) in, upon, over or under the Land, soil,
surface water or ground water of the Property or any properties surrounding the
Property of any Hazardous Substances in violation of any Environmental Law or
otherwise. Tenant’s duty herein includes, but is not limited to, costs
associated with personal injury or property damage claims as a result of the
presence prior to the expiration or sooner termination of the Term and the
surrender of the Property to Landlord in accordance with the terms of this
Agreement of Hazardous Substances in, upon, over or under the Land, soil,
surface water or ground water of the Property in violation of any Environmental
Law or otherwise. Upon Notice from Landlord or any other of the Indemnitees,
Tenant shall undertake the defense, at Tenant’s sole cost and expense, of any
indemnification duties set forth herein, in which event Tenant shall not be
liable for payment of any duplicative attorneys’ fees incurred by any
Indemnitee.

 

Tenant shall, upon demand, pay to Landlord, as an Additional Charge, any cost,
expense, loss or damage (including, without limitation, reasonable attorneys’
fees) incurred by Landlord and arising from a failure of Tenant to observe and
perform the requirements of this SECTION 4.3, which amounts shall bear interest
from the date incurred until paid by Tenant to Landlord at the Interest Rate.

 

4.3.3                        SURVIVAL. The provisions of this SECTION 4.3 shall
survive the expiration or sooner termination of this Agreement.

 

ARTICLE 5

 

MAINTENANCE AND REPAIRS

 

5.1                                 MAINTENANCE AND REPAIR.

 

5.1.1                        TENANT’S GENERAL OBLIGATIONS. Subject to
SECTION 6.1 hereof, Tenant shall, at its sole cost and expense (except as
expressly provided in SECTION 5.1.3 (b)), keep the Property and all private
roadways, sidewalks and curbs appurtenant thereto (and Tenant’s Personal
Property) in good order and repair, reasonable wear and tear excepted (whether
or not the need for such repairs occurs as a result of Tenant’s

 

31

--------------------------------------------------------------------------------


 

use, any prior use, Insurance Requirements, the elements or the age of the
Property or Tenant’s Personal Property or any portion thereof), and shall
promptly make all repairs, corrections, maintenance, alterations, improvements,
renovations, installations, renewals and additions (collectively, “REPAIRS”)
thereto of every kind and nature, whether interior or exterior, structural or
nonstructural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to the commencement of the Term (concealed
or otherwise). All Repairs shall be made in a good, workmanlike manner,
consistent with industry standards for like hotels and casinos in like locales,
in accordance with all applicable federal, State, territorial and local
statutes, ordinances, codes, rules and regulations relating to any such work.
Tenant shall not take or omit to take any action, the taking or omission of
which would materially and adversely impair the value or the usefulness of the
Property or any material part thereof for its Permitted Use.

 

Any and all alterations, additions, improvements, and fixtures which may be made
or installed by either the Landlord or the Tenant upon the Property and/or the
Hotel and which in any manner are attached to the floors, walls or ceilings
(including, without limitation, any linoleum or other floor covering of similar
character which may be cemented or otherwise adhesively affixed to the floor,
and any electrical, plumbing, heating, ventilating and/or air conditioning
system and equipment), shall, upon the termination or expiration of this
Agreement, immediately and automatically be transferred to Landlord and become,
without the requirement of any action or undertaking by any party, Landlord’s
sole property and shall remain upon the Property and/or the Hotel and be
surrendered with the Property and/or the Hotel as a part thereof without
disturbance, molestation or injury.

 

5.1.2                        FF&E RESERVE.

 

(a)                                  The FF&E Reserve, all amounts deposited
therein, and all Capital Replacements shall belong to Landlord.

 

(b)                                 Beginning on February 25, 2007 and on the
twenty-fifth day of every month thereafter, Tenant shall transfer into the FF&E
Reserve an amount equal to the Applicable Percentage of Total Hotel Sales for
the prior month.

 

(c)                                  Not less than sixty (60) days prior to the
first day of each Fiscal Year after the 2005 Fiscal Year, Tenant shall submit to
Landlord for Landlord’s approval a proposed estimate of expenditures from the
FF&E Reserve for the

 

32

--------------------------------------------------------------------------------


 

ensuing full or partial Fiscal Year, as the case may be (the “FF&E ESTIMATE”).
If Landlord fails to disapprove of a proposed FF&E Estimate within thirty (30)
days after the submission thereof to Landlord for its approval, the same shall
be deemed approved. Together with each such FF&E Estimate, Tenant shall provide
to Landlord a proposed five-year capital plan for the Hotel for Landlord’s
review and approval. Tenant will provide Landlord with the material data and
information utilized in preparing the FF&E Estimates or any revisions thereof.
Tenant will not be deemed to have made any guaranty, warranty or representation
whatsoever in connection with the FF&E Estimates, except that the proposed FF&E
Estimates reflect Tenant’s best professional estimates of the matters they
describe. The FF&E Estimate for the 2005 Fiscal Year shall have been delivered
by Tenant to Landlord on or before the Commencement Date.

 

(d)                                 In the event Landlord disapproves or raises
any objections to the proposed FF&E Estimate, or any portion thereof, or any
revisions thereto, Landlord and Tenant shall cooperate with each other in good
faith to resolve the disputed or objectionable items. If Landlord disapproves of
a proposed FF&E Estimate, Landlord will disapprove on a specific line-by-line
basis to the extent reasonably practical. Any dispute with respect to a proposed
FF&E Estimate which is not resolved by the parties within thirty (30) days after
the submission thereof to Landlord shall be resolved by Arbitration.

 

(e)                                  All expenditures from the FF&E Reserve
shall be (as to both the amount of each such expenditure and the timing thereof)
both reasonable and necessary, given the objective that the Hotel will be
maintained and operated to a standard comparable to competitive hotels. All
amounts from the FF&E Reserve shall be paid to Persons who are not Affiliated
Persons of Tenant without markup or allocated internal costs by Tenant or its
Affiliated Persons except that Tenant may use Affiliated Persons to provide
goods and services if Landlord has granted its prior written approval thereof.

 

(f)                                    Tenant shall, consistent with the FF&E
Estimate approved by Landlord, from time to time make expenditures from the FF&E
Reserve to pay for Capital Replacements made during the Term. Tenant shall not
materially deviate from the FF&E Estimate approved by Landlord without the prior
approval of Landlord, except in the case of emergency where

 

33

--------------------------------------------------------------------------------


 

immediate action is necessary to prevent imminent harm to person or property.
Notwithstanding anything in this Agreement to the contrary, no additional cost
or expense shall be incurred or paid in connection with any Capital Replacements
made during the last two (2) years of the Term to the extent attributable solely
to complying with the InterContinental brand standards.

 

(g)                                 Any amounts remaining in the FF&E Reserve at
the close of each Lease Year will be carried forward and retained in the FF&E
Reserve. Any and all portions of the Hotel which are scrapped or removed in
connection with the making of any major or non-major repairs, renovations,
additions, alterations, improvements, removals or replacements shall be disposed
of by Tenant and any net proceeds thereof shall be deposited in the FF&E Reserve
and not included in Total Hotel Sales. In addition, any proceeds from the sale
of FF&E no longer necessary to the operation of the Hotel shall be added to the
FF&E Reserve.

 

(h)                                 Subject to the terms of SECTION 5.1.2 (j),
Tenant shall be the only party entitled to withdraw funds from the FF&E Reserve
until a Default shall occur.

 

(i)                                     Upon the expiration or earlier
termination of the Term, Tenant shall disburse to Landlord, or as Landlord shall
direct, all amounts remaining in the FF&E Reserve after payments of all expenses
on account of Capital Replacements appropriately incurred by Tenant during the
Term.

 

(j)                                     So long as the Managed Hotels are Pooled
FF&E Hotels, it is understood and agreed that funds deposited in the FF&E
Reserve pursuant to this Agreement and the Reserve Account under New Management
Agreement shall be maintained and used on a consolidated basis such that all
amounts to be deposited in the FF&E Reserve and such Reserve Account shall be
deposited in a single account and Portfolio Manager and Tenant may apply any
funds therein to any of the Pooled FF&E Hotels in accordance with the terms of
this Agreement and the New Management Agreement.

 

(k)                                  Notwithstanding anything contained herein
to the contrary, if Landlord advises Tenant that in Landlord’s opinion, the fair
market value of all personal property of Landlord at, about or which forms a
part of the Property is equal to or exceeds thirteen and one half percent
(13.5%) of the fair market value of the Property, Tenant and its

 

34

--------------------------------------------------------------------------------


 

Affiliates shall not use funds from the FF&E Reserve or which are required to be
expended pursuant to any purchase agreement to purchase additional personal
property for use at, about or as part of the Property without Landlord’s prior
written consent, which consent may be granted or withheld in Landlord’s sole and
absolute judgment.

 

5.1.3                        LANDLORD’S OBLIGATIONS.

 

(a)                                  Except as otherwise expressly provided in
this Agreement, Landlord shall not, under any circumstances, be required to
build or rebuild any improvement on the Property, or to make any repairs,
replacements, alterations, restorations or renewals of any nature or description
to the Property, whether ordinary or extraordinary, structural or nonstructural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto, or to maintain the Property in any way. Except as otherwise expressly
provided in this Agreement, Tenant hereby waives, to the maximum extent
permitted by law, the right to make repairs at the expense of Landlord pursuant
to any law in effect on the date hereof or hereafter enacted. Landlord shall
have the right to give, record and post, as appropriate, notices of
nonresponsibility under any mechanic’s lien laws now or hereafter existing.

 

(b)                                 Subject to the terms of SECTION 5.1.3 (c),
if funds in the FF&E Reserve shall be insufficient for necessary and permitted
expenditures thereof and the amount of such expenditures exceeds the amount on
deposit in the FF&E Reserve, Tenant may, at its election, give Landlord Notice
thereof, which Notice shall set forth, in reasonable detail, the nature of the
required Capital Replacement, the estimated cost thereof and such other
information with respect thereto as Landlord may reasonably require. Provided
that no Default shall have occurred and be continuing and Tenant shall otherwise
comply with the applicable provisions of ARTICLE 6, Landlord shall, within
twenty (20) Business Days after such Notice, subject to and in accordance with
the applicable provisions of ARTICLE 6, disburse such required funds to Tenant
for deposit in the FF&E Reserve and, upon such disbursement, the Minimum Rent
shall be adjusted as provided in SECTION 3.1.1 (b). Tenant shall include a good
faith projection of funds required pursuant to this SECTION 5.1.3 (b) in the
FF&E Estimate.

 

35

--------------------------------------------------------------------------------


 

(c)                                  Unless and until the Affiliates of
Portfolio Manager which sold the Pooled FF&E Hotels to the Portfolio Purchaser
and the stock of Landlord to the Portfolio Purchaser have expended $25,000,000
(net of any applicable value added tax that is refundable) of their own funds to
make Capital Replacements at the Pooled FF&E Hotels, Landlord shall have no
obligation to make or to cause its Affiliates to make any advances to the FF&E
Reserve pursuant to SECTION 5.1.3 (b).

 

5.1.4                        NONRESPONSIBILITY OF LANDLORD, ETC. All
materialmen, contractors, artisans, mechanics and laborers and other persons
contracting with Tenant with respect to the Property, or any part thereof, are
hereby charged with notice that liens on the Property or on Landlord’s interest
therein are expressly prohibited and that they must look solely to Tenant to
secure payment for any work done or material furnished to Tenant or for any
other purpose during the term of this Agreement.

 

Nothing contained in this Agreement shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Property or any part thereof
or as giving Tenant any right, power or authority to contract for or permit the
rendering of any services or the furnishing of any materials that would give
rise to the filing of any lien against the Property or any part thereof nor to
subject Landlord’s estate in the Property or any part thereof to liability under
any mechanic’s lien law of any State in any way, it being expressly understood
Landlord’s estate shall not be subject to any such liability.

 

5.2                                 TENANT’S PERSONAL PROPERTY. Tenant shall
provide and maintain throughout the Term all such Tenant’s Personal Property as
shall be necessary in order to operate in compliance with all Applicable Laws
and Insurance Requirements and otherwise in accordance with customary practice
in the industry for the Permitted Use.

 

5.3                                 AT END OF TERM.

 

5.3.1                        YIELD UP. Upon the expiration or sooner termination
of this Agreement:

 

(a)                                  Tenant shall vacate and surrender the
Property to Landlord in substantially the same condition in which the

 

36

--------------------------------------------------------------------------------


 

Property was in on the Commencement Date, except as repaired, rebuilt, restored,
altered or added to as permitted or required by the provisions of this
Agreement, reasonable wear and tear (and casualty damage and Condemnation, in
the event that this Agreement is terminated following a casualty or Condemnation
in accordance with ARTICLE 10 or ARTICLE 11) excepted.

 

(b)                                 Within sixty (60) days following the
effective date of such expiration or earlier termination, Tenant will submit to
Landlord an audited final accounting of Total Hotel Sales, Additional Rent and
deposits to and withdrawals from the FF&E Reserve and all accounts between
Landlord and Tenant through the effective date of such expiration or earlier
termination, the cost of which audit shall be shared equally by Tenant and
Landlord and shall not be an Operating Cost and shall be performed by Ernst &
Young or another accounting firm selected by Tenant and approved by Landlord.
Said final accounting shall be accompanied by a Financial Officer’s Certificate
and will promptly be submitted by Tenant to Landlord for its approval. Landlord
shall not unreasonably withhold or delay its approval of the final accounting
and any such disapproval shall contain reasonably detailed explanation for
disapproval. Within thirty (30) days after delivery of such final accounting,
the parties will make appropriate adjustments to any amounts previously paid or
due under this Agreement.

 

(c)                                  On the effective date of such expiration or
earlier termination, Tenant will deliver to Landlord all Records of the Hotel,
provided that Tenant may retain copies of any of the same for Tenant’s records.
Notwithstanding the foregoing, Tenant will not be required to deliver to
Landlord any information or materials (including, without limitation, software,
database, manuals and technical information) which are proprietary property of
Tenant.

 

(d)                                 On the effective date of such expiration or
earlier termination, Tenant will deliver (and cause Tenant Manager to deliver)
any and all keys or other access devices of the Property to Landlord.

 

(e)                                  On the effective date of such expiration or
earlier termination, Tenant will assign to Landlord or its designee, and
Landlord or such designee will assume, all booking, reservation, service and
operating contracts

 

37

--------------------------------------------------------------------------------


 

relating exclusively to the occupancy or operation of the Hotel and entered into
in the ordinary course of business by Tenant. Landlord agrees to indemnify and
hold Tenant harmless from liability or other obligations under any such
agreements relating to acts or occurrences, including Landlord’s or such
designee’s failure to perform, on or after the effective date of such
assignment.

 

(f)                                    Tenant will assign (and will cause Tenant
Manager to assign) to Landlord or its designee any assignable licenses and
permits pertaining to the Property and will otherwise reasonably cooperate with
Landlord as may be necessary for the transfer of any and all licenses and
permits pertaining to the Property or the Hotel to Landlord or Landlord’s
designee.

 

(g)                                 Tenant shall release and transfer to
Landlord any funds of Landlord which are held or controlled by Tenant or Tenant
Manager.

 

(h)                                 Landlord shall have the right to operate the
Hotel without modifying the structural design of same and without making any
Material Repair, notwithstanding the fact that such design or certain features
thereof may be proprietary to Tenant or its Affiliates and/or protected by
trademarks or service marks held by Tenant or an Affiliate, provided that such
use shall be confined to the Hotel. Further, provided that the Hotel then
satisfies the InterContinental brand standards (unless the Hotel fails to
satisfy such brand standards due to a breach hereof by Tenant), Landlord shall
be entitled (but not obligated) to operate the Hotel under the InterContinental
name for a period of one (1) year following such termination or expiration in
consideration for which Landlord shall pay the then standard franchise and
system fees for such brand and comply with the other applicable terms and
conditions of the form of franchise agreement then being entered into with
respect to Intercontinental hotels.

 

(i)                                     Tenant shall transfer (and shall cause
Tenant Manager to transfer) to Landlord the telephone numbers used in connection
with the operation of the Hotel (but not the InterContinental brand generally).

 

(j)                                     Tenant shall, and shall cause Tenant
Manager to, cooperate with Landlord’s or its designee’s efforts to engage
employees of the Hotel.

 

38

--------------------------------------------------------------------------------


 

(k)                                  If requested by Landlord prior to such
expiration or earlier termination of this Agreement, Tenant shall (or shall
cause Tenant Manager to) continue to manage under the InterContinental brand
after such expiration or earlier termination for up to one (1) year, on such
reasonable terms (which shall include an agreement to reimburse Tenant (or
Tenant Manager, as the case may be) for its reasonable out-of-pocket costs and
expenses, and reasonable administrative costs and a management fee of three
percent (3%) of Total Hotel Sales) with respect to which Landlord and Tenant
shall reasonably agree.

 

5.3.2                        PURCHASE RIGHTS. Subject to SECTION 3.1.2 (g) and
SECTION 5.1.1, Landlord shall have the option, to be exercised within thirty
(30) days after the expiration or termination of this Agreement, to purchase
Tenant’s Personal Property for an amount equal to the then net market value
thereof (which shall be (i) the current replacement cost thereof as determined
by agreement of the parties or, (ii) in the absence of such agreement, an amount
determined by appraisal, less accumulated depreciation on Tenant’s books
pertaining thereto), subject to, and with appropriate price adjustments for, all
equipment leases, conditional sale contracts, UCC-1 financing statements and
other encumbrances to which such personal property is subject.

 

5.3.3                        SURVIVAL. The provisions of this SECTION 5.3 shall
survive the expiration or earlier termination of this Agreement.

 

5.4                                 TENANT MANAGEMENT AGREEMENT. Tenant shall
not, without Landlord’s prior written consent (which consent shall not be
unreasonably withheld, delayed or conditioned), enter into, or amend or modify
the provisions of any Tenant Management Agreement. Any Tenant Management
Agreement shall be subordinate to this Agreement and shall provide, INTER ALIA,
(a) that all amounts due from Tenant to the Tenant Manager shall be subordinate
to all amounts due from Tenant to Landlord (provided that, as long as no Event
of Default has occurred and is continuing, Tenant may pay all amounts due to a
Tenant Manager pursuant to a Tenant Management Agreement) and (b) for
termination thereof, at Landlord’s option, upon the termination of this
Agreement. Tenant shall not take any action, grant any consent or permit any
action under any Tenant Management Agreement which might have a material adverse
effect on Landlord, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 6

 

IMPROVEMENTS, ETC.

 

6.1                                 MATERIAL REPAIRS. Except as set forth in
SECTION 6.2, prior to making any Material Repair, Tenant shall submit, to
Landlord in writing, a proposal setting forth, in reasonable detail, the
proposed Material Repair and shall provide to Landlord such plans and
specifications, and such permits, licenses, contracts and such other information
concerning the same as Landlord may reasonably request. Landlord shall have
twenty (20) Business Days to approve or disapprove all materials submitted to
Landlord, in connection with any such proposal; provided, however, (i) Landlord
may not withhold its approval of a Material Repair with respect to such items as
are (A) required in order for the Hotel to comply with applicable
InterContinental brand standards consistently applied to InterContinental hotels
generally (except during the last two (2) years of the Term) or the requirements
of this Agreement; or (B) required by reason of or under any Insurance
Requirement or Applicable Law, or otherwise required for the continued safe and
orderly operation of the Hotel and (ii) Landlord’s approval shall not be
required with respect to the cost of any proposed Material Repair if the same is
set forth as a separate line item in the then applicable approved FF&E Estimate.
If Landlord fails to disapprove of such Material Repair within such twenty (20)
Business Days, Landlord shall be deemed to have approved same.

 

6.2                                 EMERGENCY EXPENDITURES. In the event that a
condition should exist in or about the Hotel of an emergency nature or in
violation of Applicable Law or any Insurance Requirements, including structural
conditions, which requires immediate repair necessary to prevent imminent danger
or damage to persons or property, Tenant is hereby authorized to take all steps
and to make all expenditures necessary to repair and correct any such condition,
regardless of whether provisions have been made in the applicable FF&E Estimate
for any such expenditures or if sufficient funds exist in the FF&E Reserve. Upon
the occurrence of such an event or condition, Tenant will communicate to
Landlord all available information regarding such event or condition as soon as
reasonably possible and will take reasonable steps to obtain Landlord’s approval
before incurring such expenses. Expenditures under this SECTION 6.2 shall be
paid from the FF&E Reserve to the extent such expenditure is properly considered
a Capital Replacement.

 

40

--------------------------------------------------------------------------------


 

6.3                                 NO TIE-IN. No Capital Replacement shall be
made which would tie-in or connect the Hotel with any other improvements on
property adjacent to the Hotel (and not part of the Land) including, without
limitation, tie-ins of buildings or other structures or utilities (other than
connections to public or private utilities) without the prior written approval
of Landlord, which approval may be granted or withheld in Landlord’s sole and
absolute discretion.

 

ARTICLE 7

 

LIENS

 

7.1                                 LIENS. Subject to ARTICLE 8, Tenant shall
not, directly or indirectly, create or allow to remain and shall promptly
discharge, at its expense, any lien, encumbrance, attachment, title retention
agreement or claim upon the Property or Tenant’s leasehold interest therein or
any attachment, levy, claim or encumbrance in respect of the Rent, other than
(a) Permitted Encumbrances, (b) restrictions, liens and other encumbrances which
are consented to in writing by Landlord, (c) liens for those taxes of Landlord
which Tenant is not required to pay hereunder, (d) subleases permitted by
ARTICLE 15, (e) liens for Impositions so long as the same are not yet due and
payable, (f) liens of mechanics, laborers, materialmen, suppliers or vendors
incurred in the ordinary course of business that are not yet due and payable,
(g) the Hotel Mortgage or other liens which are the responsibility of Landlord
pursuant to the provisions of ARTICLE 19 and (h) Landlord Liens and any other
voluntary liens created by Landlord.

 

7.2                                 LANDLORD’S LIEN. In addition to any
statutory landlord’s lien and in order to secure payment of the Rent and all
other sums payable hereunder by Tenant, and to secure payment of any loss, cost
or damage which Landlord may suffer by reason of Tenant’s breach of this
Agreement, Tenant hereby grants unto Landlord, to the maximum extent permitted
by Applicable Law, a security interest in and an express contractual lien upon
Tenant’s Personal Property (except motor vehicles and liquor and casino licenses
and permits), and Tenant’s interest in all ledger sheets, files, records,
documents and instruments (including, without limitation, computer programs,
tapes and related electronic data processing) relating to the operation of the
Hotel (the “RECORDS”) and all proceeds therefrom, subject to any Permitted
Encumbrances; and such Tenant’s Personal Property shall not be removed from the
Property at any time when a Default has occurred and is continuing.

 

41

--------------------------------------------------------------------------------


 

Upon Landlord’s request, Tenant shall execute and deliver to Landlord financing
statements in form sufficient to perfect the security interest of Landlord in
Tenant’s Personal Property and the proceeds thereof in accordance with
Applicable Law. During the continuance of a Default, Tenant hereby grants
Landlord an irrevocable limited power of attorney, coupled with an interest, to
execute all such financing statements in Tenant’s name, place and stead. The
security interest herein granted is in addition to any statutory lien for the
Rent.

 

ARTICLE 8

 

PERMITTED CONTESTS

 

Tenant shall have the right to contest the amount or validity of any Imposition
or Applicable Law concerning the Property by appropriate legal proceedings,
conducted in good faith and with due diligence, provided that (a) the foregoing
shall in no way be construed as relieving, modifying or extending Tenant’s
obligation to pay any Claims as finally determined, (b) such contest shall not
cause Landlord or Tenant to be in default under any mortgage or deed of trust
encumbering the Property or any interest therein or result in or reasonably be
expected to result in a lien attaching to the Property, (c) no part of the
Property nor any Rent therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, (d) Tenant shall indemnify and hold harmless
Landlord from and against any cost, claim, damage, penalty or reasonable
expense, including reasonable attorneys’ fees, incurred by Landlord in
connection therewith or as a result thereof and (e) Landlord is not exposed to
any risk for criminal or civil liability. Landlord agrees to join in any such
proceedings if required legally to prosecute such contest, provided that
Landlord shall not thereby be subjected to any liability therefor (including,
without limitation, for the payment of any costs or expenses in connection
therewith). If Tenant shall fail (x) to pay or cause to be paid any Claims when
finally determined, (y) to provide reasonable security therefor or (z) to
prosecute or cause to be prosecuted any such contest diligently and in good
faith, Landlord may, upon reasonable notice to Tenant (which notice shall not be
required if Landlord shall reasonably determine that the same is not
practicable), pay such charges, together with interest and penalties due with
respect thereto, and Tenant shall reimburse Landlord therefor, upon demand, as
Additional Charges.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 9

 

INSURANCE AND INDEMNIFICATION

 

9.1                                 GENERAL INSURANCE REQUIREMENTS. Tenant
shall, at all times during the Term and at any other time Tenant shall be in
possession of the Property, keep the Property, and all property located therein
or thereon, insured against the risks and in the amounts as follows and shall
maintain, with respect to the Property, the following insurance:

 

(a)                                  “Special Form” property insurance,
including insurance against loss or damage by fire, vandalism and malicious
mischief, terrorism (if available on commercially reasonable terms), earthquake,
explosion of steam boilers, pressure vessels or other similar apparatus, now or
hereafter installed in the Hotel, with equivalent coverage as that provided by
the usual extended coverage endorsements, in an amount equal to one hundred
percent (100%) of the then full replacement cost of the property requiring
replacement (excluding foundations) from time to time, including an increased
cost of construction endorsement;

 

(b)                                 Business interruption and blanket earnings
plus extra expense under a rental value insurance policy or endorsement covering
risk of loss during the lesser of the first twelve (12) months of reconstruction
or the actual reconstruction period necessitated by the occurrence of any of the
hazards described in subparagraph (a) above, in such amounts as may be customary
for comparable properties managed or leased by Tenant or its Affiliates in the
surrounding area and in an amount sufficient to prevent Landlord from becoming a
co-insurer;

 

(c)                                  Commercial general liability insurance,
including bodily injury and property damage (on an occurrence basis and on a
1993 ISO CGL form or on a form customarily maintained by similarly situated
hotels, including, without limitation, broad form contractual liability,
independent contractor’s hazard and completed operations coverage, aggregate
limit as applicable) in an amount not less than Two Million Dollars ($2,000,000)
per occurrence and umbrella coverage of all such claims in an amount not less
than Fifty Million Dollars ($50,000,000) per occurrence;

 

(d)                                 Flood insurance (if the Hotel is located in
whole or in part within an area identified as an area having

 

43

--------------------------------------------------------------------------------


 

special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968, as amended, or the Flood Disaster
Protection Act of 1973, as amended (or any successor acts thereto)) and
insurance against such other hazards and in such amounts as may be available
under the National Flood Insurance Program and customary for comparable
properties in the area;

 

(e)                                  Worker’s compensation insurance coverage
provided by the Puerto Rico State Insurance Fund for all persons employed by
Tenant at the Hotel with statutory limits and otherwise with limits of and
provisions in accordance with the requirements of applicable local, territorial,
State and federal law.

 

(f)                                    Employment practices liability insurance
with limits of Twenty Five Million Dollars ($25,000,000); and

 

(g)                                 Such additional insurance as may be
required, from time to time by (i) Applicable Law, (ii) any Hotel Mortgagee or
(iii) which is otherwise reasonably required upon advance notice to Tenant given
in accordance with the terms hereof.

 

9.2                                 REPLACEMENT COST. “REPLACEMENT COST” as used
herein, shall mean the actual replacement cost of the property requiring
replacement from time to time, including an increased cost of construction
endorsement, less exclusions provided in the standard form of fire insurance
policy. In the event either party believes that the then full replacement cost
has increased or decreased at any time during the Term, such party, at its own
cost, shall have the right to have such full replacement cost redetermined by an
independent accredited appraiser approved by the other, which approval shall not
be unreasonably withheld or delayed. The party desiring to have the full
replacement cost so redetermined shall forthwith, on receipt of such
determination by such appraiser, give Notice thereof to the other. The
determination of such appraiser shall be final and binding on the parties hereto
until any subsequent determination under this SECTION 9.2, and Tenant shall
forthwith conform the amount of the insurance carried to the amount so
determined by the appraiser.

 

9.3                                 WAIVER OF SUBROGATION. Landlord and Tenant
agree that (insofar as and to the extent that such agreement may be effective
without invalidating or making it impossible to secure insurance coverage from
responsible insurance companies doing business in the State) with respect to any
property loss which

 

44

--------------------------------------------------------------------------------


 

is covered by insurance then being carried by Landlord or Tenant, respectively,
the party carrying such insurance and suffering said loss releases the other of
and from any and all claims with respect to such loss; and they further agree
that their respective insurance companies shall have no right of subrogation
against the other on account thereof, even though extra premium may result
therefrom. In the event that any extra premium is payable by Tenant as a result
of this provision, Landlord shall not be liable for reimbursement to Tenant for
such extra premium.

 

9.4                                 FORM SATISFACTORY, ETC. All insurance
policies and endorsements required pursuant to this ARTICLE 9 shall be fully
paid for, nonassessable and be issued by insurance carriers authorized to do
business in the State, having a general policy holder’s rating of no less than
B++ in Best’s latest rating guide. All such policies described in SECTIONS
9.1(a) through (d) shall include no deductible in excess of Two Hundred Fifty
Thousand Dollars ($250,000) and, with the exception of the insurance described
in SECTIONS 9.1(e), shall name Landlord and the Hotel Mortgagee as additional
insureds, as their interests may appear. All loss adjustments shall be payable
as provided in ARTICLE 10, except that losses under SECTIONS 9.1(c) and 9.1(e)
shall be payable directly to the party entitled thereto. Tenant shall cause all
insurance premiums to be paid and shall deliver policies or certificates thereof
to Landlord prior to their effective date (and, with respect to any renewal
policy, prior to the expiration of the existing policy). All such policies shall
provide Landlord (and the Hotel Mortgagee if required by the same) thirty (30)
days prior written notice of any material change or cancellation of such policy.
In the event Tenant shall fail to effect such insurance as herein required, to
pay the premiums therefor or to deliver such policies or certificates to
Landlord or the Hotel Mortgagee at the times required, Landlord shall have the
right, upon Notice to Tenant, but not the obligation, to acquire such insurance
and pay the premiums therefor, which amounts shall be payable to Landlord, upon
demand, as Additional Charges, together with interest accrued thereon at the
Interest Rate from the date such payment is made until the date repaid.

 

9.5                                 BLANKET POLICY. Notwithstanding anything to
the contrary contained in this ARTICLE 9, Tenant’s obligation to maintain the
insurance herein required may be brought within the coverage of a so-called
blanket policy or policies of insurance carried and maintained by Tenant,
provided, that (a) the coverage thereby afforded will not be reduced or
diminished from

 

45

--------------------------------------------------------------------------------


 

that which would exist under a separate policy meeting all other requirements of
this Agreement, and (b) the requirements of this ARTICLE 9 are otherwise
satisfied.

 

9.6                                 NO SEPARATE INSURANCE. Tenant shall not take
out separate insurance, concurrent in form or contributing in the event of loss
with that required by this ARTICLE 9, or increase the amount of any existing
insurance by securing an additional policy or additional policies, unless all
parties having an insurable interest in the subject matter of such insurance,
including Landlord and all Hotel Mortgagees, are included therein as additional
insureds and the loss is payable under such insurance in the same manner as
losses are payable under this Agreement. In the event Tenant shall take out any
such separate insurance or increase any of the amounts of the then existing
insurance, Tenant shall give Landlord prompt Notice thereof.

 

9.7                                 INDEMNIFICATION OF LANDLORD. Notwithstanding
the existence of any insurance provided for herein and without regard to the
policy limits of any such insurance, Tenant shall protect, indemnify and hold
harmless Landlord for, from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and reasonable expenses (including,
without limitation, reasonable attorneys’ fees), to the maximum extent permitted
by law, imposed upon or incurred by or asserted against Landlord by reason of
(a) any accident, injury to or death of persons or loss of or damage to property
occurring on or about the Property or adjoining sidewalks or rights of way, (b)
any past, present or future use, misuse, non-use, condition, management,
maintenance or repair by Tenant or anyone claiming under Tenant of the Property
or Tenant’s Personal Property or any litigation, proceeding or claim by
governmental entities or other third parties to which Landlord is made a party
or participant relating to the Property or Tenant’s Personal Property or such
use, misuse, non-use, condition, management, maintenance, or repair thereof
including, failure to perform obligations (other than Condemnation proceedings
to which Landlord is made a party), (c) any Impositions that are the obligations
of Tenant to pay pursuant to the applicable provisions of this Agreement (except
if and to the extent such Imposition results from Landlord’s willful failure to
comply with the terms of SECTION 20.20), (d) any failure on the part of Tenant
or anyone claiming under Tenant to perform or comply with any of the terms of
this Agreement. Tenant, at its expense, shall contest, resist and defend (x) any
such claim, action or proceeding asserted or instituted against

 

46

--------------------------------------------------------------------------------


 

Landlord or may compromise or otherwise dispose of the same, with Landlord’s
prior written consent (which consent may not be unreasonably withheld, delayed
or conditioned), (y) the termination or non-renewal of any ground, underlying or
parking lease due to any act or omission of Tenant and (z) the loss or
non-renewal of the Tax Exemption Decree due to any act or omission of Tenant.
The obligations of Tenant under this SECTION 9.7 are in addition to the
obligations set forth in SECTION 4.3 and shall survive the expiration or sooner
termination of this Agreement.

 

ARTICLE 10

 

CASUALTY

 

10.1                           INSURANCE PROCEEDS. Except as provided in the
last clause of this sentence, all proceeds payable by reason of any loss or
damage to the Property, or any portion thereof, and insured under any policy of
insurance required by ARTICLE 9 (other than the proceeds of any business
interruption insurance) shall be paid directly to Landlord (subject to the
provisions of SECTION 10.2) and all loss adjustments with respect to losses
payable to Landlord shall require the prior written consent of Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned. If Tenant is
required to reconstruct or repair the Property as provided herein, such proceeds
shall be paid out by Landlord from time to time for the reasonable costs of
reconstruction or repair of such Property necessitated by such damage or
destruction, subject to and in accordance with the provisions of SECTION 10.2.4.
Provided no Default or Event of Default has occurred and is continuing, any
excess proceeds of insurance remaining after the completion of the restoration
shall be paid to Tenant. In the event that the provisions of SECTION 10.2.1 are
applicable, the insurance proceeds shall be retained by the party entitled
thereto pursuant to SECTION 10.2.1.

 

10.2                           DAMAGE OR DESTRUCTION.

 

10.2.1                  DAMAGE OR DESTRUCTION OF PROPERTY. If, during the Term,
the Property shall be totally or partially destroyed and the Hotel located
thereon is thereby rendered Unsuitable for Its Permitted Use, (i) Tenant may, by
the giving of Notice thereof to Landlord, within sixty (60) days after the date
of such casualty, terminate this Agreement or (ii) Landlord may terminate this
Agreement on not less than sixty days’ written notice to Tenant. If this
Agreement is terminated by reason of or in connection with any casualty, the
insurance proceeds shall

 

47

--------------------------------------------------------------------------------


 

be allocated equitably by agreement of Landlord and Tenant, or, if Landlord and
Tenant fail to agree within a reasonable time, by Arbitration.

 

10.2.2                  PARTIAL DAMAGE OR DESTRUCTION. If, during the Term, the
Property shall be totally or partially destroyed but the Hotel is not rendered
Unsuitable for Its Permitted Use, Tenant shall promptly restore the Hotel as
provided in SECTION 10.2.4 unless this Agreement is terminated as to the Hotel
as provided in SECTION 10.2.3.

 

10.2.3                  INSUFFICIENT INSURANCE PROCEEDS. If this Agreement is
not otherwise terminated pursuant to this ARTICLE 10 and the cost of the repair
or restoration of the Property exceeds the amount of net insurance proceeds
received by Landlord and Tenant on account of such casualty, Tenant shall give
Landlord Notice thereof which notice shall set forth in reasonable detail the
nature of such deficiency and whether Tenant shall pay and assume the amount of
such deficiency (Tenant having no obligation to do so, except that, if Tenant
shall elect to make such funds available, the same shall become an irrevocable
obligation of Tenant pursuant to this Agreement). In the event Tenant shall
elect not to pay and assume the amount of such deficiency, Landlord shall have
the right (but not the obligation), exercisable at Landlord’s sole election by
Notice to Tenant, given within sixty (60) days after Tenant’s notice of the
deficiency, to elect to make available for application to the cost of repair or
restoration the amount of such deficiency; PROVIDED, HOWEVER, in such event,
upon any disbursement by Landlord thereof, the Minimum Rent shall be adjusted as
provided in SECTION 3.1.1 (b). In the event that neither Landlord nor Tenant
shall elect to make such deficiency available for restoration, either Landlord
or Tenant may terminate this Agreement by Notice to the other, whereupon, this
Agreement shall terminate and insurance proceeds shall be distributed as
provided in SECTION 10.2.1. It is expressly understood and agreed, however,
that, notwithstanding anything in this Agreement to the contrary, Tenant shall
be strictly liable and solely responsible for the amount of any deductible and
shall, upon any insurable loss, pay over the amount of such deductible to
Landlord at the time and in the manner herein provided for payment of the
applicable proceeds to Landlord.

 

10.2.4                  DISBURSEMENT OF PROCEEDS. In the event Tenant is
required to restore the Property pursuant to SECTION 10.2 and this Agreement is
not terminated as to the Property pursuant to this ARTICLE 10, Tenant shall
commence promptly and continue diligently to perform the repair and restoration
of the Property

 

48

--------------------------------------------------------------------------------


 

(hereinafter called the “WORK”), so as to restore the Property in material
compliance with Applicable Law and so that such Property shall be, to the extent
practicable, substantially equivalent in value and general utility to its
general utility and value immediately prior to such damage or destruction.
Subject to the terms hereof, Landlord shall advance the insurance proceeds and
any additional amounts payable by Landlord pursuant to SECTION 10.2.3 or
otherwise deposited with Landlord to Tenant regularly during the repair and
restoration period so as to permit payment for the cost of any such restoration
and repair. Any such advances shall be made not more than monthly within ten
(10) Business Days after Tenant submits to Landlord a written requisition and
substantiation therefor on AIA Forms G702 and G703 (or on such other form or
forms as may be reasonably acceptable to Landlord). Landlord may, at its option,
condition advancement of such insurance proceeds and other amounts on (i) the
absence of any Event of Default, (ii) its approval of plans and specifications
of an architect satisfactory to Landlord (which approval shall not be
unreasonably withheld, delayed or conditioned), (iii) general contractors’
estimates, (iv) architect’s certificates, (v) unconditional lien waivers of
general contractors, if available, (vi) evidence of approval by all governmental
authorities and other regulatory bodies whose approval is required, (vii) if
Tenant has elected to advance deficiency funds pursuant to SECTION 10.2.3,
Tenant depositing the amount thereof with Landlord and (viii) such other
certificates as Landlord may, from time to time, reasonably require.

 

Landlord’s obligation to disburse insurance proceeds under this ARTICLE 10
during the last two (2) years of the Term (including any automatic renewals
thereof) shall be subject to the release of such proceeds by the Hotel Mortgagee
to Landlord. If the Hotel Mortgagee shall be unwilling to disburse insurance
proceeds in accordance with the terms of this Agreement, Tenant shall have the
right, by the giving of Notice thereof to Landlord within ten (10) Business Days
after Tenant learns of such unwillingness, to treat the Property as rendered
Unsuitable for Its Permitted Use for purposes of SECTION 10.2.1. Tenant’s
obligation to restore the Property pursuant to this ARTICLE 10 shall be subject
to the release of available insurance proceeds by the applicable Hotel Mortgagee
to Landlord or directly to Tenant.

 

10.3                           DAMAGE NEAR END OF TERM. Notwithstanding any
provisions of SECTIONS 10.1 or 10.2 to the contrary, if damage to or destruction
of the Property occurs during the last two (2)

 

49

--------------------------------------------------------------------------------


 

years of the Term (including any automatic Extended Terms) and if such damage or
destruction cannot reasonably be expected to be fully repaired and restored
prior to the date that is twelve (12) months prior to the end of the Term, the
provisions of SECTION 10.2.1 shall apply as if such Property had been totally or
partially destroyed and the Hotel thereon rendered Unsuitable for Its Permitted
Use.

 

10.4                           TENANT’S PROPERTY. All insurance proceeds payable
by reason of any loss of or damage to any of Tenant’s Personal Property shall be
paid to Tenant and, to the extent necessary to repair or replace Tenant’s
Personal Property in accordance with SECTION 10.5, Tenant shall hold such
proceeds in trust to pay the cost of repairing or replacing damaged Tenant’s
Personal Property.

 

10.5                           RESTORATION OF TENANT’S PROPERTY. If Tenant is
required to restore the Property as hereinabove provided and this Agreement is
not terminated as to such Property pursuant to the terms of ARTICLE 10, Tenant
shall either (a) restore all alterations and improvements made by Tenant and
Tenant’s Personal Property, or (b) replace such alterations and improvements and
Tenant’s Personal Property with improvements or items of the same or better
quality and utility in the operation of such Property.

 

10.6                           NO ABATEMENT OF RENT. Except as expressly
provided herein, this Agreement shall remain in full force and effect and
Tenant’s obligation to make all payments of Rent and to pay all other charges as
and when required under this Agreement shall remain unabated during the Term
notwithstanding any damage involving the Property (provided that Landlord shall
credit against such payments any amounts paid to Landlord as a consequence of
such damage under any business interruption insurance obtained by Tenant
hereunder). The provisions of this ARTICLE 10 shall be considered an express
agreement governing any cause of damage or destruction to the Property and, to
the maximum extent permitted by law, no local or State statute, laws, rules,
regulation or ordinance in effect during the Term which provide for such a
contingency shall have any application in such case.

 

10.7                           WAIVER. Tenant hereby waives any statutory rights
of termination which may arise by reason of any damage or destruction of the
Property, or any portion thereof.

 

50

--------------------------------------------------------------------------------

 


 

ARTICLE 11

 

CONDEMNATION

 

11.1                           TOTAL CONDEMNATION, ETC.  If either (i) the whole
of the Property shall be taken by Condemnation or (ii) a Condemnation of less
than the whole of the Property renders the Property Unsuitable for Its Permitted
Use, this Agreement shall terminate, and Tenant and Landlord shall seek the
Award for their interests as provided in SECTION 11.6.

 

11.2                           PARTIAL CONDEMNATION.  In the event of a
Condemnation of less than the whole of the Property such that such Property is
still suitable for its Permitted Use, Tenant shall commence promptly and
continue diligently to restore the untaken portion of the applicable Leased
Improvements so that such Leased Improvements shall constitute a complete
architectural unit of the same general character and condition (as nearly as may
be possible under the circumstances) as such Leased Improvements existing
immediately prior to such Condemnation, in material compliance with all
Applicable Law, subject to and unless this Agreement is terminated pursuant to
the provisions of this SECTION 11.2. If the cost of the repair or restoration of
the affected Property exceeds the amount of the Award, Tenant shall give
Landlord Notice thereof which notice shall set forth in reasonable detail the
nature of such deficiency and whether Tenant shall pay and assume the amount of
such deficiency (Tenant having no obligation to do so, except that if Tenant
shall elect to make such funds available, the same shall become an irrevocable
obligation of Tenant pursuant to this Agreement). In the event Tenant shall
elect not to pay and assume the amount of such deficiency, Landlord shall have
the right (but not the obligation), exercisable at Landlord’s sole election by
Notice to Tenant given within sixty (60) days after Tenant’s Notice of the
deficiency, to elect to make available for application to the cost of repair or
restoration the amount of such deficiency; PROVIDED, HOWEVER, in such event,
upon any disbursement by Landlord thereof, the Minimum Rent shall be adjusted as
provided in SECTION 3.1.1 (b). In the event that neither Landlord nor Tenant
shall elect to make such deficiency available for restoration, either Landlord
or Tenant may terminate this Agreement and the entire Award shall be allocated
as set forth in SECTION 11.6.

 

Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award necessary to complete such repair or
restoration, together with severance and other damages awarded for the taken
Leased Improvements and any

 

 

51

--------------------------------------------------------------------------------


 

other amounts deposited with or payable by Landlord, to Tenant regularly during
the restoration period so as to permit payment for the cost of such repair or
restoration. Landlord may, at its option, condition advancement of such Award
and other amounts on (i) the absence of any Event of Default, (ii) its approval
of plans and specifications of an architect satisfactory to Landlord (which
approval shall not be unreasonably withheld, delayed or conditioned), (iii)
general contractors’ estimates, (iv) architect’s certificates, (v) unconditional
lien waivers of general contractors, if available, (vi) evidence of approval by
all governmental authorities and other regulatory bodies whose approval is
required, (vii) if Tenant has elected to advance deficiency funds pursuant to
the preceding paragraph, Tenant depositing the amount thereof with Landlord and
(viii) such other certificates as Landlord may, from time to time, reasonably
require. Landlord’s obligation under this SECTION 11.2 to disburse the Award and
such other amounts shall be subject to (x) the collection thereof by Landlord
and (y) during the last two (2) years of the Term (including any exercised
renewals thereof), the release of such Award by the applicable Hotel Mortgagee.
If the Hotel Mortgagee shall be unwilling to disburse Award proceeds in
accordance with the terms of this Agreement, Tenant shall have the right, by the
giving of Notice thereof to Landlord within ten (10) Business Days after Tenant
learns of such unwillingness, to treat the Property as rendered Unsuitable for
Its Permitted Use for purposes of SECTION 11.1. Tenant’s obligation to restore
the Property shall be subject to the release of the Award by the applicable
Hotel Mortgagee to Landlord or directly to Tenant.

 

11.3                           ABATEMENT OF RENT.  Other than as specifically
provided in this Agreement, this Agreement shall remain in full force and effect
and Tenant’s obligation to make all payments of Rent and to pay all other
charges as and when required under this Agreement shall remain unabated during
the Term notwithstanding any Condemnation involving the Property, or any portion
thereof. The provisions of this ARTICLE 11 shall be considered an express
agreement governing any Condemnation involving the Property and, to the maximum
extent permitted by law, no local or State statute, law, rule, regulation or
ordinance in effect during the Term which provides for such a contingency shall
have any application in such case.

 

11.4                           TEMPORARY CONDEMNATION.  In the event of any
temporary Condemnation of the Property or Tenant’s interest therein, this
Agreement shall continue in full force and effect and Tenant shall continue to
pay, in the manner and on the terms herein

 

52

--------------------------------------------------------------------------------


 

specified, the full amount of the Rent. Tenant shall continue to perform and
observe all of the other terms and conditions of this Agreement on the part of
the Tenant to be performed and observed. Provided no Event of Default has
occurred and is continuing, the entire amount of any Award made for such
temporary Condemnation allocable to the Term, whether paid by way of damages,
rent or otherwise, shall be paid to Tenant. Tenant shall, promptly upon the
termination of any such period of temporary Condemnation, at its sole cost and
expense, restore the Property to the condition that existed immediately prior to
such Condemnation, in material compliance with Applicable Law, unless such
period of temporary Condemnation shall extend beyond the expiration of the Term,
in which event Tenant shall not be required to make such restoration.

 

11.5                           CONDEMNATION NEAR END OF TERM.  Notwithstanding
any provisions of SECTIONS 11.2 or 11.3 to the contrary, if Condemnation of the
Property occurs during the last two (2) years of the Term (including any
automatic Extended Terms) and if restoration cannot reasonably be expected to be
completed prior to the date that is twelve (12) months prior to the end of the
Term, the provisions of SECTION 11.1 shall apply as if such Property had been
totally or partially taken and the Hotel thereon rendered Unsuitable for Its
Permitted Use.

 

11.6                           ALLOCATION OF AWARD.  Except as provided in
SECTION 11.4, in any Condemnation proceedings, Landlord and Tenant shall each
seek its own Award in conformity herewith, at its own expense.

 

ARTICLE 12

 

DEFAULTS AND REMEDIES

 

12.1                           EVENTS OF DEFAULT.  The occurrence of any one or
more of the following events shall constitute an “EVENT OF DEFAULT” hereunder:

 

(a)                                  Subject to any applicable notice or cure
provisions, Tenant’s failure to make any payment of the Minimum Rent, Additional
Rent or Additional Charges due to Landlord or Tenant’s failure to pay any other
Additional Charges or any other sum (including, but not limited to, funding of
the FF&E Reserve) payable hereunder which has a material effect on the operation
of the Property; or

 

(b)                                 Tenant’s failure to maintain the insurance
coverages required under ARTICLE 9; or

 

53

--------------------------------------------------------------------------------


 

(c)                                  Tenant’s default in the due observance or
performance of any of the terms, covenants or agreements contained herein to be
performed or observed by it (other than as specified in clauses (a) and (b)
above) and such default shall continue for a period of thirty (30) days after
Notice thereof from Landlord to Tenant; PROVIDED, HOWEVER, that if such default
is susceptible of cure but such cure cannot be accomplished with due diligence
within such period of time and if, in addition, Tenant commences to cure or
cause to be cured such default within thirty (30) days after Notice thereof from
Landlord and thereafter prosecutes the curing of such default with all due
diligence, such period of time shall be extended to such period of time (not to
exceed an additional one (1) year in the aggregate) as may be necessary to cure
such default with all due diligence; or

 

(d)                                 Tenant’s initiation or maintenance of any
claim or action against Landlord in respect of the condition of the Property; or

 

(e)                                  The termination of the New Management
Agreement pursuant to Section 5.1 or Section 10.3 thereof; or

 

(f)                                    The occurrence of a Manager Event of
Default under the New Management Agreement.

 

So long as an Event of Default shall be outstanding, Landlord, in addition to
all other remedies available to it, may terminate this Agreement by giving
Notice thereof to Tenant and upon the expiration of the time, if any, fixed in
such Notice, this Agreement shall terminate and all rights of Tenant under this
Agreement with respect thereto shall cease. Landlord shall have and may exercise
all rights and remedies available at law and in equity to Landlord as a result
of Tenant’s breach of this Agreement.

 

Upon the occurrence of an Event of Default, Landlord may, in addition to any
other remedies provided herein, enter upon the Property or any portion thereof
and take possession of any and all of Tenant’s Personal Property, if any, and
the Records, without liability for trespass or conversion (Tenant hereby waiving
any right to notice or hearing prior to such taking of possession by Landlord)
and sell the same at public or private sale, after giving Tenant reasonable
Notice of the time and place of any public or private sale, at which sale
Landlord or its assigns may purchase all or any portion of Tenant’s Personal
Property, if any, unless otherwise prohibited by law. Unless

 

54

--------------------------------------------------------------------------------


 

otherwise provided by law and without intending to exclude any other manner of
giving Tenant reasonable notice, the requirement of reasonable Notice shall be
met if such Notice is given at least ten (10) days before the date of sale. The
proceeds from any such disposition, less all expenses incurred in connection
with the taking of possession, holding and selling of such property (including,
reasonable attorneys’ fees), shall be applied as a credit against the
indebtedness which is secured by the security interest granted in SECTION 7.2.
Any surplus shall be paid to Tenant or as otherwise required by law and Tenant
shall pay any deficiency to Landlord, as Additional Charges, upon demand.

 

12.2                           REMEDIES.  None of (a) the termination of this
Agreement pursuant to SECTION 12.1, (b) the repossession of the Property or any
portion thereof, (c) the failure of Landlord to re-let the Property or any
portion thereof, nor (d) the reletting of all or any of portion of the Property,
shall relieve Tenant of its accrued liability or obligations which by their
terms survive hereunder, all of which shall survive any such termination,
repossession or re-letting. In the event of any such termination, Tenant shall
forthwith pay to Landlord all Rent due and payable with respect to the Property
through and including the date of such termination. Thereafter, Tenant, until
the end of what would have been the Term of this Agreement in the absence of
such termination, and whether or not the Property or any portion thereof shall
have been re-let, shall be liable to Landlord for, and shall pay to Landlord, as
current damages, the Rent (Additional Rent to be reasonably calculated by
Landlord based on historical Total Hotel Sales) and other charges which would be
payable hereunder for the remainder of the Term had such termination not
occurred, less the net proceeds, if any, of any re-letting of the Property,
after deducting all reasonable expenses in connection with such reletting,
including, without limitation, all repossession costs, brokerage commissions,
legal expenses, attorneys’ fees, advertising, expenses of employees, alteration
costs and expenses of preparation for such reletting. Tenant shall pay such
current damages to Landlord monthly on the days on which the Minimum Rent would
have been payable hereunder if this Agreement had not been so terminated.

 

Upon such termination, whether or not Landlord shall have collected any such
current damages, Landlord shall be entitled to liquidated damages. Landlord’s
right to receive liquidated damages has been agreed to due to the uncertainty,
difficulty and/or impossibility of ascertaining the actual damages suffered

 

55

--------------------------------------------------------------------------------


 

by Landlord. Further, if not for Landlord’s right to receive such liquidated
damages, Landlord’s Affiliated Person would not have entered into the Purchase
Agreement and Landlord would not have entered into this Agreement. TENANT HEREBY
ACKNOWLEDGES AND AGREES THAT SUCH LIQUIDATED DAMAGES ARE NOT A PENALTY, BUT ARE
TO COMPENSATE LANDLORD AND ITS AFFILIATES FOR THE EXPENSE AND LOST EARNINGS
WHICH MAY RESULT FROM ARRANGING SUBSTITUTE MANAGEMENT AND/OR TENANCY FOR THE
HOTEL AS WELL AS TO COMPENSATE FOR PRICE PAID FOR THE HOTEL BY LANDLORD’S
AFFILIATED PERSON. Such liquidated damages shall be equal to all accrued but
unpaid amounts due to Landlord hereunder up until the date of termination, plus
the Outstanding Balance (as defined in the Guaranty). Landlord shall be entitled
to interest, at the Interest Rate, on such liquidated damages from the date of
such termination until the date of payment of such damages and interest. Except
with respect to Landlord’s rights and remedies for any breach or violations by
Tenant of the terms of SECTION 5.3 and ARTICLE 13, Landlord shall look solely to
any collateral hereafter pledged securing Tenant’s obligations hereunder for
satisfaction of any claim of Landlord against Tenant hereunder; PROVIDED,
HOWEVER, nothing contained herein is intended to, nor shall, limit or reduce the
obligations of the Guarantor under the Guaranty or limit Landlord’s rights with
respect thereto.

 

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (a) relet the Property or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option, be equal to, less than or exceed the
period which would otherwise have constituted the balance of the Term and may
grant concessions or free rent to the extent that Landlord considers advisable
and necessary to relet the same, and (b) may make such reasonable alterations,
repairs and decorations in the Property or any portion thereof as Landlord, in
its sole and absolute discretion, considers advisable and necessary for the
purpose of reletting the Property; and the making of such alterations, repairs
and decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Landlord shall in no event be liable in any
way whatsoever for any failure to relet all or any portion of the Property, or,
in the event that the Property is relet, for failure to collect the rent under
such reletting. To the maximum extent permitted by law, Tenant hereby expressly
waives any and all rights of redemption granted under any present or future laws
in the event of Tenant being evicted or dispossessed, or in the event of
Landlord obtaining possession of the Property, by reason of the occurrence and
continuation of

 

56

--------------------------------------------------------------------------------


 

an Event of Default hereunder. Landlord covenants and agrees, in the event of
any termination of this Agreement as a result of an Event of Default, to use
reasonable efforts to mitigate its damages.

 

12.3                           WAIVER. To the maximum extent permitted by
Applicable Law, each of the parties hereto waives its rights to trial by jury
with respect to this Agreement or matters arising in connection herewith.
FURTHER TO THE FOREGOING, IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTIONS
12.1 OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW, (i) ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE REMEDIES SET
FORTH IN THIS ARTICLE 12, AND (ii) THE BENEFIT OF ANY LAWS NOW OR HEREAFTER IN
FORCE EXEMPTING PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.

 

12.4                           APPLICATION OF FUNDS.  Any payments received by
Landlord under any of the provisions of this Agreement during the existence or
continuance of any Event of Default (and any payment made to Landlord rather
than Tenant due to the existence of any Event of Default) shall be applied to
Tenant’s current and past due obligations under this Agreement in such order as
Landlord may determine or as may be prescribed by the laws of the State.

 

12.5                           LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT.  If an
Event of Default shall have occurred and be continuing, Landlord, after Notice
to Tenant (which Notice shall not be required if Landlord shall reasonably
determine immediate action is necessary to protect person or property), without
waiving or releasing any obligation of Tenant and without waiving or releasing
any Event of Default, may (but shall not be obligated to), at any time
thereafter, make such payment or perform such act for the account and at the
expense of Tenant, and may, to the maximum extent permitted by law, enter upon
the Property or any portion thereof for such purpose and take all such action
thereon as, in Landlord’s sole and absolute discretion, may be necessary or
appropriate therefor. No such entry shall be deemed an eviction of Tenant. All
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by Landlord in connection therewith, together with
interest thereon (to the extent permitted by law) at the Interest Rate from the
date such sums are paid by Landlord until repaid, shall be paid by Tenant to
Landlord, on demand.

 

57

--------------------------------------------------------------------------------


 

ARTICLE 13

 

HOLDING OVER

 

Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Minimum Rent and other charges herein provided (prorated on a
daily basis). Tenant shall also pay to Landlord all damages (direct or indirect)
sustained by reason of any such holding over. Otherwise, such holding over shall
be on the terms and conditions set forth in this Agreement, to the extent
applicable. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Agreement.

 

ARTICLE 14

 

LANDLORD’S DEFAULT

 

If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this Agreement or any obligation of
Landlord, if any, under any agreement affecting the Property, the performance of
which is not Tenant’s obligation pursuant to this Agreement, and any such
default shall continue for a period of five (5) Business Days after Notice
thereof with respect to monetary defaults and twenty (20) Business Days after
Notice thereof with respect to non-monetary defaults from Tenant to Landlord and
any applicable Hotel Mortgagee, or such additional period as may be reasonably
required to correct the same provided Landlord is proceeding with due diligence
to correct the same, then Tenant may declare the occurrence of a “Landlord
Default” by a second Notice to Landlord and to the Hotel Mortgagee and Tenant
shall have the right to institute forthwith any and all proceedings permitted by
law or equity (provided they are not specifically barred under the terms of this
Agreement), including, without limitation, actions for specific performance
and/or damages; provided, however, except as may be expressly provided in this
Agreement, Tenant shall have no right to terminate this Agreement for any
default by Landlord hereunder and no right, for any such default, to offset or
counterclaim against any Rent or other charges due hereunder. In the event
Landlord wrongfully terminates this Agreement or if Tenant terminates this
Agreement pursuant to any right to do so contained herein as a result of
Landlord’s breach, then, subject to Tenant’s mitigation obligations, Tenant
shall be entitled to recover as

 

58

--------------------------------------------------------------------------------


 

part of its damages for such wrongful termination an amount equal to the damages
suffered by Tenant on account of terminating the employment of on-site employees
of the Hotel in connection therewith.

 

If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse, determination
thereof.

 

ARTICLE 15

 

SUBLETTING AND ASSIGNMENT

 

15.1                           SUBLETTING AND ASSIGNMENT.  Except as provided in
SECTIONS 15.3 and 15.5, Tenant shall not, without Landlord’s prior written
consent (which consent may be given or withheld in Landlord’s sole and absolute
discretion), assign, mortgage, pledge, hypothecate, encumber or otherwise
transfer this Agreement or sublease (which term shall be deemed to include the
granting of concessions, licenses and the like but shall not be deemed to
include the lodging of hotel guests consistent with the Permitted Use), all or
any part of the Property or suffer or permit this Agreement or the leasehold
estate created hereby or any other rights arising under this Agreement to be
assigned, transferred, mortgaged, pledged, hypothecated or encumbered, in whole
or in part, whether voluntarily, involuntarily or by operation of law, or permit
the use or operation of the Property by anyone other than Tenant, or the
Property to be offered or advertised for assignment or subletting. For purposes
of this SECTION 15.1, an assignment of this Agreement shall be deemed to include
any transaction which results in Tenant no longer being an Affiliated Person of
Guarantor or pursuant to which all or substantially all of Tenant’s assets are
transferred to any Person who is not an Affiliated Person of Guarantor.

 

If this Agreement is assigned or if the Property or any part thereof are sublet
(or occupied by anybody other than Tenant and its employees or hotel guests),
then Landlord may collect the rents from such assignee, subtenant or occupant,
as the case may be, and apply the net amount collected to the Rent herein
reserved, but no such collection shall be deemed a waiver of the provisions set
forth in this SECTION 15.1, the acceptance by Landlord of such assignee,
subtenant or occupant, as the case may be, as a tenant, or a release of Tenant
from the future

 

59

--------------------------------------------------------------------------------


 

performance by Tenant of its covenants, agreements or obligations contained in
this Agreement.

 

No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this SECTION 15.1. No assignment,
subletting or occupancy shall affect any Permitted Use; any subletting,
assignment or other transfer of Tenant’s interest under this Agreement in
contravention of this SECTION 15.1 shall be voidable at Landlord’s option.

 

15.2                           REQUIRED SUBLEASE PROVISIONS.  Any sublease of
all or any portion of the Property entered into on or after the date hereof
shall provide (a) that it is subject and subordinate to this Agreement and to
the matters to which this Agreement is or shall be subject or subordinate; (b)
that in the event of termination of this Agreement or reentry or dispossession
of Tenant by Landlord under this Agreement, Landlord may, at its option,
terminate such sublease or take over all of the right, title and interest of
Tenant, as sublessor under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that neither Landlord nor the Hotel Mortgagee, as
holder of a mortgage or as Landlord under this Agreement, if such mortgagee
succeeds to that position, shall (i) be liable for any act or omission of Tenant
under such sublease, (ii) be subject to any credit, counterclaim, offset or
defense which theretofore accrued to such subtenant against Tenant, (iii) be
bound by any previous modification of such sublease not consented to in writing
by Landlord or by any previous prepayment of more than one (1) month’s rent,
(iv) be bound by any covenant of Tenant to undertake or complete any
construction of the Property or any portion thereof, (v) be required to account
for any security deposit of the subtenant other than any security deposit
actually delivered to Landlord by Tenant, (vi) be bound by any obligation to
make any payment to such subtenant or grant any credits, except for services,
repairs, maintenance and restoration provided for under the sublease that are
performed after the date of such attornment, (vii) be responsible for any monies
owing by Tenant to the credit of such subtenant unless actually delivered to
Landlord by Tenant, or (viii) be required to remove any Person occupying any
portion of the Property; and (c) in the event that such subtenant receives

 

60

--------------------------------------------------------------------------------


 

a written Notice from Landlord or the Hotel Mortgagee stating that an Event of
Default has occurred and is continuing, such subtenant shall thereafter be
obligated to pay all rentals accruing under such sublease directly to the party
giving such Notice or as such party may direct. All rentals received from such
subtenant by Landlord or the Hotel Mortgagee, as the case may be, shall be
credited against the amounts owing by Tenant under this Agreement and such
sublease shall provide that the subtenant thereunder shall, at the request of
Landlord, execute a suitable instrument in confirmation of such agreement to
attorn. An original counterpart of each such sublease or any assignment hereof,
duly executed by Tenant and such subtenant or assignee, as the case may be, in
form and substance reasonably satisfactory to Landlord, shall be delivered
promptly to Landlord and (a) in the case of an assignment, the assignee shall
assume in writing and agree to keep and perform all of the terms of this
Agreement on the part of Tenant to be kept and performed and shall be, and
become, jointly and severally liable with Tenant for the performance thereof and
(b) in case of either an assignment or subletting, Tenant shall remain primarily
liable, as principal rather than as surety, for the prompt payment of the Rent
and for the performance and observance of all of the covenants and conditions to
be performed by Tenant hereunder.

 

The provisions of this SECTION 15.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of SECTION 15.1.

 

15.3                           PERMITTED SUBLEASE.  Notwithstanding the
foregoing, including, without limitation, SECTION 15.2, but subject to the
provisions of SECTION 15.4 and any other express conditions or limitations set
forth herein, Tenant may, in each instance after Notice to Landlord, sublease
space at the Property for newsstand, car rental agency, business services
office, gift shop, parking garage, health club, restaurant, bar or commissary
purposes or other concessions in furtherance of the Permitted Use, so long as
such subleases (a) do not have a term in excess of the shorter of five (5) years
or the remaining Term, (b) do not demise, (i) in the aggregate, in excess of
Five Thousand (5,000) square feet of the Hotel, or (ii) for any single sublease,
in excess of One Thousand (1,000) square feet of the Hotel, (c) will not violate
or affect any Applicable Law or any Insurance Requirement, (d) Tenant shall
provide such additional insurance coverage applicable to the activities to be
conducted in such subleased space as Landlord and the Hotel Mortgagee may
reasonably require, and (e) not less than twenty (20) days prior

 

61

--------------------------------------------------------------------------------


 

to the date on which Tenant proposes to enter into any sublease or concession,
Tenant shall provide a copy thereof to Landlord.

 

15.4                           SUBLEASE LIMITATION.  For so long as Landlord or
any Affiliated Person as to Landlord shall seek to qualify as a “real estate
investment trust” under the Code, anything contained in this Agreement to the
contrary notwithstanding, Tenant shall not sublet or otherwise enter into any
agreement with respect to the Hotel on any basis such that in the opinion of the
Landlord the rental or other fees to be paid by any sublessee thereunder would
be based, in whole or in part, on either (i) the income or profits derived by
the business activities of such sublessee, or (ii) any other formula such that
any portion of such sublease rental would fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto.

 

15.5                           PERMITTED ASSIGNMENTS.  Tenant shall have the
right, without Landlord’s consent but subject to SECTION 20.23, to assign its
interest in this Agreement (a) to IHG or any Affiliate of IHG, (b) in connection
with a merger, corporate restructuring or consolidation of IHG or a sale of all
or substantially all of the assets of IHG and (c) in connection with a sale of
all or substantially all of the assets (including associated management
agreements) owned by IHG and its Affiliates relating to the InterContinental
brand. At Landlord’s election, Tenant shall assign this Agreement to any Person
who is not an Affiliate of IHG that acquires all or substantially all of the
assets of IHG relating to the InterContinental brand and shall cause such Person
to assume all of Tenant’s obligations thereafter accruing hereunder.

 

15.6                           SALE BY LANDLORD.  Landlord shall not sell or
otherwise transfer the Property other than to an Affiliated Person of Landlord
or in connection with a sale or transfer of all the Managed Hotels permitted
pursuant to the terms of the New Management Agreement.

 

ARTICLE 16

 

ESTOPPEL CERTIFICATES

 

At any time and from time to time, but not more than a reasonable amount of
times per year, upon not less than ten (10) Business Days prior Notice by either
party, the party receiving such Notice shall furnish to the other an Officer’s
Certificate certifying that this Agreement is unmodified and in full force

 

62

--------------------------------------------------------------------------------


 

and effect (or that this Agreement is in full force and effect as modified and
setting forth the modifications), the date to which the Rent has been paid, that
no Default or an Event of Default has occurred and is continuing or, if a
Default or an Event of Default shall exist, specifying in reasonable detail the
nature thereof, and the steps being taken to remedy the same, and such
additional information as the requesting party may reasonably request. Any such
certificate furnished pursuant to this ARTICLE 16 may be relied upon by the
requesting party, its lenders and any prospective purchaser or mortgagee of the
Property or the leasehold estate created hereby.

 

ARTICLE 17

 

LANDLORD’S RIGHT TO INSPECT

 

Tenant shall permit Landlord and its authorized representatives to inspect the
Property during usual business hours upon not less than twenty-four (24) hours’
Notice and to make such repairs as Landlord is permitted or required to make
pursuant to the terms of this Agreement, provided that any inspection or repair
by Landlord or its representatives will not unreasonably interfere with Tenant’s
use and operation of the Property and further provided that in the event of an
emergency, as determined by Landlord in its reasonable discretion, prior Notice
shall not be necessary.

 

ARTICLE 18

 

EASEMENTS

 

18.1                           GRANT OF EASEMENTS.  Provided no Event of Default
has occurred and is continuing, Landlord will join in granting and, if
necessary, modifying or abandoning such rights-of-way, easements and other
interests as may be reasonably requested by Tenant for ingress and egress, and
electric, telephone, gas, water, sewer and other utilities so long as:

 

(a)                                  the instrument creating, modifying or
abandoning any such easement, right-of-way or other interest is satisfactory to
and approved by Landlord (which approval shall not be unreasonably withheld,
delayed or conditioned); and

 

(b)                                 Landlord receives an Officer’s Certificate
from Tenant stating (i) that such grant, modification or abandonment is not
detrimental to the proper conduct of business on such Property, (ii) the
consideration, if any,

 

63

--------------------------------------------------------------------------------


 

being paid for such grant, modification or abandonment (which consideration
shall be paid by Tenant), (iii) that such grant, modification or abandonment
does not impair the use or value of such Property for the Permitted Use, and
(iv) that, for as long as this Agreement shall be in effect, Tenant will perform
all obligations, if any, of Landlord under any such instrument.

 

18.2                           EXERCISE OF RIGHTS BY TENANT.  So long as no
Event of Default has occurred and is continuing, Tenant shall have the right to
exercise all rights of Landlord under the Easement Agreements and, in connection
therewith, Landlord shall execute and promptly return to Tenant such documents
as Tenant shall reasonably request. Tenant shall perform all obligations of
Landlord under the Easement Agreements.

 

18.3                           PERMITTED ENCUMBRANCES.  Any agreements entered
into in accordance with SECTION 18.1 shall be deemed a Permitted Encumbrance.

 

ARTICLE 19

 

HOTEL MORTGAGES

 

19.1                           LANDLORD MAY GRANT LIENS.  Landlord shall be
entitled to encumber the Hotel and the Property with one or more Hotel Mortgages
which are expressly subordinate to this Agreement and/or with one or more Hotel
Mortgages in accordance with the following terms and conditions:

 

(a)                                  The loan or other debt secured by such
Hotel Mortgage shall not be cross-collateralized with other property or hotels
which are not managed or franchised by Tenant, IHG or their respective
Affiliated Persons;

 

(b)                                 the principal amount secured by such Hotel
Mortgage shall not exceed the sum of seventy five percent (75%) (or, if less
than four (4) Pooled FF&E Hotels secure such principal amount, sixty five
percent (65%)) of the sum of the fair market values, as of the date of the
granting of such Hotel Mortgage, of the Pledged Hotels and the other properties
securing such principal amount;

 

(c)                                  as of the date of the granting of such
Hotel Mortgage, the Debt Service Coverage Ratio associated with such loan or
debt secured thereby shall not be less than (i) 1.4 if fewer than four (4)
Pooled FF&E Hotels secure

 

64

--------------------------------------------------------------------------------


 

such loan or other debt or (ii) 1.3 if four (4) or more Pooled FF&E Hotels
secure such loan or other debt; and

 

(d)                                 the holder of such Hotel Mortgage shall
execute and deliver to Tenant (Tenant agreeing to likewise execute and deliver
to such holder) a so-called subordination, non-disturbance and attornment
agreement which shall provide that:

 

(i)                                     this Agreement and Tenant’s rights
hereunder are subject and subordinate to the Hotel Mortgage, the lien thereof,
the rights of the holder thereof and to any and all advances made thereunder,
interest thereon or costs incurred in connection therewith;

 

(ii)                                  so long as this Agreement is in full force
and effect and there exists no Event of Default, Tenant’s rights under this
Agreement shall not be disturbed by reason of such subordination or by reason of
foreclosure of such Hotel Mortgage or receipt of deed in lieu of foreclosure;

 

(iii)                               Tenant shall attorn to the holder or the
purchaser at any such foreclosure or the grantee of any such deed (each, a
“SUCCESSOR LANDLORD”);

 

(iv)                              in the event of such attornment, the terms of
this Agreement binding on Landlord and Tenant shall continue in full force and
effect as a direct agreement between such Successor Landlord and Tenant, upon
all the terms, conditions and covenants set forth herein, except that the
Successor Landlord shall not be (A) bound by any payment of Rent in advance of
when due; (B) bound by any amendment or modification of this Agreement made
after the date that Tenant first had written notice of such Hotel Mortgage
without the consent of the holder thereof; (C) liable in any way to Tenant for
any act or omission, neglect or default on the part of Landlord under this
Agreement; (D) obligated to perform any work or improvements to be done by
Landlord or to make any advances except for those advances to be made pursuant
to SECTION 5.1.3 (b) from and after the date on which such Successor Landlord
acquired the Hotel; or (E) subject to any counterclaim or setoff which
theretofore accrued to Tenant against Landlord;

 

(v)                                 in the event of a casualty or Condemnation
affecting the Hotel which does not result in the

 

65

--------------------------------------------------------------------------------


 

termination of this Agreement with respect to the Hotel, the net insurance
proceeds or Award shall be applied to the restoration of the Hotel as herein
provided;

 

(vi)                              such other terms as are customary for similar
agreements; and

 

(vii)                           if the Portfolio Owner exercises its right under
the New Management Agreement to cause the Pledged Hotels which are Managed
Hotels to be managed pursuant to a separate management agreement pursuant to the
terms of Section 4.3(b) of the New Management Agreement, the parties shall make
appropriate allocations in the FF&E Reserve and any outstanding advances made by
Landlord, Tenant or their respective Affiliated Person so that the obligations
allocable to the Pooled FF&E Hotels subject to a Hotel Mortgage shall not be due
from the other Pooled FF&E Hotels and VICE VERSA. Without the consent of Tenant,
the holder of any Hotel Mortgage shall have the right to elect to be subject and
subordinate to this Agreement, such subordination to be effective upon such
terms and conditions as such holder may direct which are not inconsistent with
the provisions hereof.

 

Tenant shall be entitled to pay any overdue regularly scheduled payments of
interest and principal on any Hotel Mortgage encumbering the Hotel and offset
amounts so paid against the Rent due hereunder.

 

19.2                           NOTICE TO MORTGAGEE AND SUPERIOR LANDLORD.
 Subsequent to the receipt by Tenant of Notice from Landlord as to the identity
of the Hotel Mortgagee, no Notice from Tenant to Landlord as to a default by
Landlord under this Agreement shall be effective with respect to the Hotel
Mortgagee unless and until a copy of the same is given to the Hotel Mortgagee at
the address set forth in the above described Notice, and the curing of any of
Landlord’s defaults within the applicable notice and cure periods set forth in
ARTICLE 14 by the Hotel Mortgagee shall be treated as performance by Landlord.

 

ARTICLE 20

 

MISCELLANEOUS

 

20.1                           LIMITATION ON PAYMENT OF RENT.  All agreements
between Landlord and Tenant herein are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration of Rent, or
otherwise, shall the Rent or any other

 

66

--------------------------------------------------------------------------------


 

amounts payable to Landlord under this Agreement exceed the maximum amount
permissible under Applicable Law, the benefit of which may be asserted by Tenant
as a defense, and if, from any circumstance whatsoever, fulfillment of any
provision of this Agreement, at the time performance of such provision shall be
due, shall involve transcending the limit of validity prescribed by law, or if
from any circumstances Landlord should ever receive as fulfillment of such
provision such an excessive amount, then, IPSO FACTO, the amount which would be
excessive shall be applied to the reduction of the installment(s) of Minimum
Rent next due and not to the payment of such excessive amount. This provision
shall control every other provision of this Agreement and any other agreements
between Landlord and Tenant.

 

20.2                           NO WAIVER.  No failure by Landlord or Tenant to
insist upon the strict performance of any term hereof or to exercise any right,
power or remedy consequent upon a breach thereof, and no acceptance of full or
partial payment of Rent during the continuance of any such breach, shall
constitute a waiver of any such breach or of any such term. To the maximum
extent permitted by law, no waiver of any breach shall affect or alter this
Agreement, which shall continue in full force and effect with respect to any
other then existing or subsequent breach.

 

20.3                           REMEDIES CUMULATIVE.  To the maximum extent
permitted by law, each legal, equitable or contractual right, power and remedy
of Landlord or Tenant, now or hereafter provided either in this Agreement or by
statute or otherwise, shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord or Tenant (as applicable) of any one or more of such
rights, powers and remedies shall not preclude the simultaneous or subsequent
exercise by Landlord of any or all of such other rights, powers and remedies.

 

20.4                           SEVERABILITY.  Any clause, sentence, paragraph,
section or provision of this Agreement held by a court of competent jurisdiction
to be invalid, illegal or ineffective shall not impair, invalidate or nullify
the remainder of this Agreement, but rather the effect thereof shall be confined
to the clause, sentence, paragraph, section or provision so held to be invalid,
illegal or ineffective, and this Agreement shall be construed as if such
invalid, illegal or ineffective provisions had never been contained therein.

 

20.5                           ACCEPTANCE OF SURRENDER.  No surrender to
Landlord of this Agreement or of the Property or any part thereof, or of any

 

67

--------------------------------------------------------------------------------


 

interest therein, shall be valid or effective unless agreed to and accepted in
writing by Landlord and no act by Landlord or any representative or agent of
Landlord, other than such a written acceptance by Landlord, shall constitute an
acceptance of any such surrender.

 

20.6                           NO MERGER OF TITLE.  It is expressly acknowledged
and agreed that it is the intent of the parties that there shall be no merger of
this Agreement or of the leasehold estate created hereby by reason of the fact
that the same Person may acquire, own or hold, directly or indirectly, this
Agreement or the leasehold estate created hereby and the fee estate or ground
landlord’s interest in the Property.

 

20.7                           CONVEYANCE BY LANDLORD.  If Landlord or any
successor owner of all or any portion of the Property shall convey all or any
portion of the Property in accordance with the terms hereof other than as
security for a debt, and the grantee or transferee of such of the Property shall
expressly assume all obligations of Landlord hereunder arising or accruing from
and after the date of such conveyance or transfer, Landlord or such successor
owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of Landlord under this Agreement with respect to
such of the Property arising or accruing from and after the date of such
conveyance or other transfer and all such future liabilities and obligations
shall thereupon be binding upon the new owner.

 

20.8                           QUIET ENJOYMENT.  Upon Tenant’s payment of the
Rent reserved herein, Tenant shall peaceably and quietly have, hold and enjoy
the Property for the Term, free of hindrance or molestation by Landlord or
anyone claiming by, through or under Landlord, but subject to (a) any Hotel
Mortgage or otherwise permitted to be created by Landlord hereunder, (b) all
Permitted Encumbrances, (c) liens as to obligations of Landlord that are either
not yet due or which are being contested in good faith and by proper
proceedings, provided the same do not materially interfere with Tenant’s ability
to operate the Hotel and (d) liens that have been consented to in writing by
Tenant. Except as otherwise provided in this Agreement, no failure by Landlord
to comply with the foregoing covenant shall give Tenant any right to cancel or
terminate this Agreement or abate, reduce or make a deduction from or offset
against the Rent or any other sum payable under this Agreement or to fail to
perform any other obligation of Tenant hereunder.

 

20.9                           RECORDATION OF LEASE.  This Agreement shall be
recorded in the form of a Deed of Lease, a memorandum of lease

 

68

--------------------------------------------------------------------------------


 

or such other abbreviated form as may be recordable at the Puerto Rico Registry
of Property.

 

20.10                     NOTICES.

 

(a)                                  Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement shall be deemed adequately given if in writing and the same
shall be delivered either in hand, by telecopier with written acknowledgment of
receipt, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed, if to
Landlord:

 

c/o Hospitality Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attn: Mr. John G. Murray

[Telecopier No. (617) 969-5730]

 

with a copy to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, Massachusetts 02109

Attn: Warren M. Heilbronner, Esq.

[Telecopier No. (617) 338-2880]

 

69

--------------------------------------------------------------------------------


 

if to Tenant to:

 

c/o InterContinental Hotels Group

Three Ravinia Drive, Suite 100

Atlanta, Georgia  30346

Attn: Robert Chitty

[Facsimile: (770) 604-5321]

 

with a copy to:                 InterContinental Hotels Group

Resources, Inc.

c/o Six Continents Hotels, Inc.

Three Ravinia Drive, Suite 100

Atlanta, Georgia 30346

Attn: General Counsel -  Operations

Facsimile: 770-604-5802

 

with a copy to:                 Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309

Attn: Timothy Pakenham, Esq.

Facsimile: 404-253-8885

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successor and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

20.11                     TRADE AREA RESTRICTION.  Notwithstanding anything to
the contrary in this Agreement, prior to the fifth (5th) anniversary of the
Commencement Date, neither Tenant nor any Affiliated Person as to Tenant will
acquire, own, manage, operate or open any hotel as an “InterContinental” hotel
nor shall Tenant or any such Affiliated Person authorize a third party to
operate or open any hotel as an “InterContinental” hotel within the restricted
area depicted on EXHIBIT B unless such hotel (i) is owned or leased by Landlord
or its Affiliate, (ii) is owned, operated, managed, franchised or under
development on the Commencement Date and has been specifically approved by
Landlord in writing at or prior to the time of the execution of the Purchase
Agreement or replaces any such hotel, provided such replacement hotel is not
first opened after such time and does not have more than ten percent (10%) more
guest

 

70

--------------------------------------------------------------------------------


 

rooms than the original hotel which it replaces, or (iii) is part of an
acquisition by Tenant or its Affiliates of an interest (including an interest as
a franchisor) in a chain or group of not less than five (5) comparable full
service hotels (such acquisition to occur in a single transaction or a series of
related transactions). The terms of this SECTION 20.11 shall apply only to
“InterContinental” hotels and shall not in any way restrict the ownership,
management, franchising or operation of other brands or flags of any hotels
owned or operated by Tenant or its Affiliates within the State.

 

20.12                     CONSTRUCTION.  Anything contained in this Agreement to
the contrary notwithstanding, all claims against, and liabilities of, Tenant or
Landlord arising prior to any date of termination or expiration of this
Agreement with respect to the Property shall survive such termination or
expiration. In no event shall Landlord be liable for any consequential damages
suffered by Tenant as the result of a breach of this Agreement by Landlord.
Neither this Agreement nor any provision hereof may be changed, waived,
discharged or terminated except by an instrument in writing signed by the party
to be charged. All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Each term or provision of this Agreement to be performed
by Tenant shall be construed as an independent covenant and condition. Time is
of the essence with respect to the provisions of this Agreement. Except as
otherwise set forth in this Agreement, any obligations of Tenant (including
without limitation, any monetary, repair and indemnification obligations) and
Landlord shall survive the expiration or sooner termination of this Agreement.

 

20.13                     COUNTERPARTS; HEADINGS.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an
original, but which, when taken together, shall constitute but one instrument
and shall become effective as of the date hereof when copies hereof, which when
taken together bear the signatures of each of the parties hereto, shall have
been signed. Headings in this Agreement are for purposes of reference only and
shall not limit or affect the meaning of the provisions hereof.

 

20.14                     APPLICABLE LAW, ETC.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of the
Commonwealth of Puerto Rico applicable to contracts between residents of Puerto
Rico which are to be performed entirely within Puerto Rico, regardless of (i)
where this Agreement is executed or delivered; or (ii) where any

 

71

--------------------------------------------------------------------------------


 

payment or other performance required by this Agreement is made or required to
be made; or (iii) where any breach of any provision of this Agreement occurs, or
any cause of action otherwise accrues; or (iv) where any action or other
proceeding is instituted or pending; or (v) the nationality, citizenship,
domicile, principal place of business, or jurisdiction of organization or
domestication of any party; or (vi) whether the laws of the forum jurisdiction
otherwise would apply the laws of a jurisdiction other than Puerto Rico; or
(vii) any combination of the foregoing. Notwithstanding the foregoing, the laws
of the State shall apply to the perfection and priority of liens upon and the
disposition of the Property.

 

To the maximum extent permitted by Applicable Law, any action to enforce,
arising out of, or relating in any way to, any of the provisions of this
Agreement may be brought and prosecuted in such court or courts located in the
Commonwealth of Puerto Rico as is provided by law; and the parties consent to
the jurisdiction of said court or courts located in the Commonwealth of Puerto
Rico and to service of process by registered mail, return receipt requested, or
by any other manner provided by law.

 

20.15                     RIGHT TO MAKE AGREEMENT.  Each party warrants, with
respect to itself, that neither the execution of this Agreement, nor the
consummation of any transaction contemplated hereby, shall violate any provision
of any law, or any judgment, writ, injunction, order or decree of any court or
governmental authority having jurisdiction over it; nor result in or constitute
a breach or default under any indenture, contract, other commitment or
restriction to which it is a party or by which it is bound; nor require any
consent, vote or approval which has not been given or taken, or at the time of
the transaction involved shall not have been given or taken. Each party
covenants that it has and will continue to have, throughout the term of this
Agreement and any extensions thereof, the full right to enter into this
Agreement and perform its obligations hereunder.

 

20.16                     NONRECOURSE. Nothing contained in this Agreement shall
be construed to impose any liabilities or obligations on Tenant’s or Landlord’s
shareholders, officers, directors, agents or employees (or any shareholders,
officers, directors, agents or employees of any of the foregoing) for the
performance of the obligations of Landlord or Tenant hereunder.

 

20.17                     ATTORNEYS’ FEES.  If any lawsuit or arbitration or
other legal proceeding arises in connection with the

 

72

--------------------------------------------------------------------------------


 

interpretation or enforcement of this Agreement, the prevailing party therein
shall be entitled to receive from the other party the prevailing party’s costs
and expenses, including reasonable attorneys’ fees incurred in connection
therewith, in preparation therefor and on appeal therefrom, which amounts shall
be included in any judgment therein.

 

20.18                     SECURITIES FILINGS. Tenant shall cooperate with
Landlord in connection with the preparation of any documents Landlord or a
Landlord Affiliated Party files under the United States Securities Act of 1933
or the United States Securities Exchange Act of 1934 and shall use commercially
reasonable efforts to provide Landlord with financial statements and other
financial information that Landlord requests relating to periods prior to the
Commencement Date and to obtain consents from Tenant’s independent accountants
in connection therewith.

 

20.19                     ARBITRATION.

 

(a)                                  Whenever in this Agreement it is provided
that a dispute is to be resolved by an Arbitration, such dispute shall be
finally resolved pursuant to an arbitration before a panel of three (3)
arbitrators who will conduct the arbitration proceeding in accordance with the
provisions of this Agreement and the rules of the American Arbitration
Association. Unless otherwise mutually agreed by Tenant and Landlord, the
arbitration proceedings will be conducted in New York, New York. All arbitrators
appointed by or on behalf of either party shall be independent persons with
recognized expertise in the operation of hotels of similar size and class as the
Hotel with not less than five (5) years’ experience in the hotel industry. The
party desiring arbitration will give Notice to that effect to the other party,
specifying in such Notice the name, address and professional qualifications of
the person designated as arbitrator on its behalf. Within fifteen (15) days
after service of such Notice, the other party will give Notice to the party
desiring such arbitration specifying the name, address and professional
qualifications of the person designated to act as arbitrator on its behalf. The
two arbitrators will, within fifteen (15) days thereafter, select a third,
neutral arbitrator. As soon as possible after the selection of the third
arbitrator, and no later than fifteen (15) days thereafter, the parties will
submit their positions on each disputed item in writing to the three
arbitrators. The decision of the arbitrators so chosen shall be given within a
period of twenty (20) days after the appointment of such third arbitrator. The

 

73

--------------------------------------------------------------------------------


 

arbitrators must, by majority vote, agree upon and approve the substantive
position of either Tenant or Landlord with respect to each disputed item, and
are not authorized to agree upon or impose any other substantive position which
has not been presented to the arbitrators by Tenant or Landlord. It is the
intention of the parties that the arbitrators rule only on the substantive
positions submitted to them by the parties and the arbitrators are not
authorized to render rulings which are a compromise as to any such substantive
position. A decision in which any two (2) arbitrators so appointed and acting
hereunder concur in writing with respect to each disputed item shall in all
cases be binding and conclusive upon Tenant or Landlord and a copy of said
decision shall be forwarded to the parties. The parties will request that the
arbitrators assess the costs and expenses of the Arbitration and their fees
against the parties based on a finding as to which parties substantive positions
were not upheld. Otherwise the fees and expenses of the arbitration will be
treated as an Operating Cost and paid by Tenant unless otherwise determined by
the arbitrators.

 

(b)                                 If the party receiving a request for
Arbitration fails to appoint its arbitrator within the time above specified, or
if the two arbitrators so selected cannot agree on the selection of the third
arbitrator within the time above specified, then either party, on behalf of both
parties, may request such appointment of such second or third arbitrator, as the
case may be, by application to any judge of any court in New York County, New
York of competent jurisdiction upon ten (10) days’ prior Notice to the other
party of such intent.

 

(c)                                  If there shall be a dispute with respect to
whether a party has unreasonably withheld, conditioned or delayed its consent
with respect to a matter for which such party has agreed herein not to
unreasonably withhold its consent, such dispute shall be resolved by
Arbitration.

 

20.20                     TAX EXEMPTION DECREE.  Without limiting Tenant’s
obligations hereunder or at law with respect to the Tax Exemption Decree,
Landlord shall use commercially reasonable efforts not to violate the
requirements of the Tax Exemption Decree imposed on Landlord. Except as
contemplated in the Purchase Agreement, neither Tenant nor Landlord shall amend,
modify or otherwise alter the Tax Exemption Decree without the consent of the
other, which consent shall not be unreasonably withheld. Tenant and Landlord
shall each comply with any

 

74

--------------------------------------------------------------------------------


 

reasonable request made by the other to execute and deliver any document which
may be necessary or convenient (i) to maintain the Tax Exemption Decree in full
force and effect, (ii) to give effect to the terms of SECTION 3.1.3 (e) and
allocate as much as practicable the responsibility for the obligations described
in such Section to Tenant’s portion of the Tax Exemption Decree, and (iii) so
that the Tax Exemption Decree does not impose any obligation or other term upon
Landlord which (after giving effect to the terms of this Agreement) would
adversely affect the qualification of the Rent and other amounts payable by
Tenant hereunder as “rents from real property” within the meaning of
Section 856(d) of the Code. Tenant shall be and remain an “exempt business” as
defined in Section 2(m) of the Puerto Rico Tourism Development Act of 1993.

 

20.21                     COOPERATION.  Landlord and Tenant agree, upon request
of the other, to use commercially reasonable efforts to (a) obtain any
certificate or other document from any Governmental Agency (including, but not
limited to, tax exemptions or concessions under the Tax Exemption Decree) as may
be necessary to mitigate, reduce or eliminate any Imposition or Landlord Tax
that could be imposed and (b) mitigate the effects of the expiration or
termination of the Tax Exemption Decree not due to the fault of the requesting
party.

 

20.22                     PRIVATE LETTER RULING.  As soon as practicable after
the date hereof, Landlord shall apply to the Internal Revenue Service for a
private letter ruling to the effect that the Additional Rent reserved hereunder
qualifies as “rents from real property” within the meaning of Section 856(d) of
the Code. If Landlord does not obtain a favorable letter ruling to such effect
within six (6) months after the date hereof, then Landlord and Tenant shall
renegotiate, in good faith, the provisions hereof relating to Additional Rent so
that the same qualifies as “rents from real property” within the meaning of
Section 856(d) of the Code with the intent that Landlord receive approximately
the same level of overall Additional Rent as would have obtained if the
Additional Rent provisions were not renegotiated.

 

20.23                     AFFILIATED MANAGER.  For so long as Landlord or any
Affiliated Person as to Landlord shall seek to qualify as a “real estate
investment trust” under the Code, Tenant: (i) shall remain taxable under the
Code as an association taxable as a corporation; (ii) shall not become a direct
or indirect subsidiary of InterContinental Hotels Group Resources, Inc. or of
any Portfolio Manager; (iii) shall not permit either InterContinental Hotels
Groups Resources, Inc. or any Portfolio

 

75

--------------------------------------------------------------------------------

 


 

Manager to become its direct or indirect subsidiary; and (iv) shall not be
reorganized, restructured, combined, merged or amalgamated with any Affiliated
Person (as to Tenant) in such manner that any such Affiliated Person would, or
in Landlord’s judgment could be expected to, adversely affect (including, e.g.,
by application of any Person’s actual “disregarded entity” status under the
Code) any status such Affiliated Person (as to Tenant) may have as a Code
Section 856(d)(9)(A) “eligible independent contractor” at a Code
Section 856(d)(9)(D) “qualified lodging facility” owned or leased by Landlord
(or any Affiliated Person as to Landlord).

 

20.24       Enforceability Not Affected By Leased Real Property.  In the event
that Landlord’s leasehold interest in any portion of the Property described
under the heading “Leased Real Property” on Exhibit A expires, is determined to
be ineffective or otherwise terminates, Landlord and Tenant agree that the
obligations of Tenant hereunder shall not be affected, including without
limitation, the obligation of Tenant to pay Minimum Rent, Additional Rent,
Additional Charges and such other amounts required hereunder and this Lease
shall continue in full force and effect as if such leasehold interest was still
valid and existing, nor shall any such expiration or termination give rise to
any defense, right of set-off or similar remedies.

 

[Signature page follows]

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

HPT IHG PR, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF MIDDLESEX

 

On this 17th day of February, 2005, before me, the undersigned notary public,
personally appeared John G. Murray, President of HPT IHG PR, INC., a Puerto Rico
corporation, proved to me through satisfactory evidence of identification, which
was known to me (state form of identification), to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose.

 

 

/s/ Camille Balletto

 

 

(affix official signature and seal of

 

notary)

 

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

INTERCONTINENTAL HOTELS (PUERTO

 

RICO) INC.

 

 

 

 

 

By:

/s/ Robert J. Chitty

 

 

 

Robert J. Chitty

 

 

 

Vice President

 

 

STATE OF GEORGIA

COUNTY OF DEKALB

 

On this 16th day of February, 2005, before me, the undersigned notary public,
personally appeared Robert J. Chitty, Vice President of INTERCONTINENTAL HOTELS
(PUERTO RICO) INC., a Puerto Rico corporation, proved to me through satisfactory
evidence of identification, which was personally known to me (state form of
identification), to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose.

 

 

 

/s/ Laurie W. Travis

 

 

(affix official signature and seal of

 

notary)

 

--------------------------------------------------------------------------------


 

The following exhibits have been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

 

Exhibits

 

Document

 

 

 

A

 

The Land

B

 

Trade Area Restriction

 

 

 

 

--------------------------------------------------------------------------------